        Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 1 of 85



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CHASE WILLIAMS and WILLIAM ZHANG,
individually and on behalf of all others similarly
situated,
                                                     No. ______________
                            Plaintiffs,

                       v.
                                                     JURY DEMANDED
HDR GLOBAL TRADING LIMITED, ABS
GLOBAL TRADING LIMITED, ARTHUR
HAYES, BEN DELO, and SAMUEL REED,

                            Defendants.


                                CLASS ACTION COMPLAINT
            Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 2 of 85



       Individually and on behalf of all others similarly situated, Plaintiffs Chase Williams and

William Zhang bring this action against Defendants HDR Global Trading Limited, ABS Global

Trading Limited (together with HDR Global Trading Limited, “BitMEX”), Arthur Hayes, Ben

Delo, and Samuel Reed.       Plaintiffs’ allegations are based upon personal knowledge as to

themselves and their own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through Plaintiffs’ attorneys, which included, among other things,

a review of press releases, media reports, whitepapers of the digital tokens addressed herein, and

other publicly disclosed reports and information about Defendants. Plaintiffs believe that

substantial additional evidentiary support will exist for the allegations set forth herein, after a

reasonable opportunity for discovery. Plaintiffs hereby allege as follows:

  I.   INTRODUCTION

       1.       On behalf of (a) a class of investors who purchased securities and commodities

futures that BitMEX sold through its exchange since July 1, 2017 (the “Class”), and (b) a subclass

of investors who purchased digital-tokens futures that, without registering under applicable federal

and state securities laws as an exchange or broker-dealer and without a registration statement in

effect, BitMEX sold through its exchange since July 1, 2017 (the “Subclass”), Plaintiffs and

members of the Class and Subclass seek to recover the damages suffered from Defendants’

unlawful actions, the consideration paid for the products, and the fees they paid to BitMEX in

connection with their purchases.

       2.       BitMEX is one of the largest cryptocurrency exchanges in the world, with a daily

trading volume that regularly surpassed $3 billion in January 2020. BitMEX exclusively trades

derivative products based on cryptocurrencies, in particular bitcoin and ether. In doing so,




                                                 2
            Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 3 of 85



however, BitMEX acts like a casino with loaded dice, manipulating both its systems and the market

its customers use for its own substantial financial gain.

       A. Market Manipulation

       3.       At its inception, as Defendant Arthur Hayes described it, BitMEX was to serve

Wall Street institutional investors “who were going to want the same type of products” they were

used to trading at sophisticated multinational banks. Yet for the first six months after BitMEX

went live in late 2014, “no one came” to the trading platform. And Wall Street never came to

BitMEX. So, in the words of its co-founder and CEO, BitMEX changed its business model to

“focus[] on degenerate gamblers; [also known as] retail investors” and by offering “100X

leverage” trades.

       4.       In allowing customers to leverage at the extraordinary ratio of 100:1—about twenty

times higher than the common ratio in trading—BitMEX positioned itself to benefit consistently,

significantly, and predictably from the combination of attracting overly hopeful investors and

small price fluctuations on other exchanges. This structure creates substantial incentives for

BitMEX to surreptitiously cause such fluctuations.

       5.       Implementing its business approach, BitMEX deliberately based the price of its

futures on spot-market exchanges that have limited liquidity and are thus relatively easy to

manipulate. BitMEX would then engage in manipulative trading on those exchanges to change

the price of bitcoin or ether. Even if only temporary, these price changes would then affect the

prices of the futures offered on BitMEX in a way that benefitted BitMEX by allowing it to make

margin calls and liquidate its highly leveraged traders.

       6.       Automatically liquidating contracts that were out of the money, BitMEX would

cover the investor’s losses but would also take all of the investor’s collateral. By setting the



                                                  3
             Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 4 of 85



liquidation point higher than necessary to protect against the risk of a loss greater than the

investor’s collateral, BitMEX generally profited from these liquidations. BitMEX would place

these profits in its “Insurance Fund,” marketed as a way to ensure that BitMEX has cash on hand

for the rare occasions where the losses exceeded the collateral. Despite its name, the Insurance

Fund is almost never drawn upon and instead has grown consistently such that it now contains

assets worth hundreds of millions of dollars.

        7.       BitMEX also acted on similar financial incentives by trading against its customers,

a secret BitMEX kept as long as it could. BitMEX employed an undisclosed trading desk with

special privileges and insights that allowed BitMEX to take favorable positions opposite its own

customers. BitMEX only revealed the existence of the desk in 2018, under pressure from an

independent analyst armed with trade data reflecting its existence. As a desk with access to

otherwise-hidden information, it was in a perfect position to enhance BitMEX’s manipulation.

        8.       BitMEX has compounded the effect of these manipulative schemes by routinely

freezing its servers—which BitMEX blames on technical glitches and limitations—to profit during

moments of high volatility. During these freezes, customers are unable to change their positions,

but the market continues to operate and BitMEX trades. BitMEX would thus prevent its customers

from escaping positions until they fell to a level at which BitMEX could liquidate those positions

at a profit to itself.

        9.       BitMEX’s operations on March 12, 2020, are a recent and good example. During

a period in the day with high market volatility and crashing bitcoin prices (from nearly $8,000 to

$4,000 per bitcoin), resulting in a substantial sell-off, BitMEX’s trading platform went offline for

twenty-five minutes. As a result of the outage, BitMEX did not dip into its Insurance Fund, but

rather liquated $800 million of its customers’ highly leveraged positions for its own profit. This



                                                  4
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 5 of 85



server outage, in short, effectively protected BitMEX and the Insurance Fund from the cascading

effects of sell-offs of BitMEX’s highly leveraged and volatile products.

       10.     BitMEX and its founders have thus manipulated the price of bitcoin and ether,

harming Plaintiffs and the Class who had their positions liquidated, in violation of the Commodity

Exchanges Act, 7 U.S.C. §§ 9, 25.

       B. Securities Violations

       11.     In addition to offering derivative products on commodities such as bitcoin and

ether, BitMEX also operates as an unregistered securities exchange that offers security futures

products on certain digital tokens, including derivative products that reference the tokens EOS and

SNT (together, the “Tokens”).

       12.     A digital token is a type of digital asset that exists on a “blockchain,” which is

essentially a decentralized digital ledger that records transactions. Various digital assets can reside

on blockchains, including cryptocurrencies as well as so-called “smart contracts” that operate

under a set of predetermined conditions agreed on by users. When those conditions are met, the

terms of the contract are automatically carried out by the software underlying the digital tokens

(which, as relevant here, are referred to as “ERC-20 tokens” and exist on the Ethereum

blockchain).

       13.     Certain of these digital tokens are sometimes classified as “utility tokens.” Their

primary purpose is to allow the holder to use or access a particular project. For example, one

private-jet company issues utility tokens to participants in its membership program, who can then

use them to charter flights on the company’s planes. A utility token presumes a functional network

on which the token can be used.




                                                  5
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 6 of 85



       14.     Other tokens are more speculative and are referred to as “security tokens,” and, like

a traditional security, essentially represent one’s investment in a project. Although the tokens take

value from the startup behind the project, they do not give the holder actual ownership in that

startup. Rather, investors purchase these tokens with the idea that their value will appreciate as

the network in which the token can be used is expanded based upon the managerial efforts of the

issuer and those developing the project. Because such “security tokens” are properly classified as

securities under federal and state law, the issuers of these Tokens (the “Issuers”) were required to

file registration statements with the U.S. Securities and Exchange Commission (“SEC”), and

BitMEX was required to register itself as an exchange with the SEC. Neither the Issuers nor

BitMEX filed any such registration statements. Instead, BitMEX and the Issuers entered into

contracts to list these Tokens for sale on the BitMEX exchange in violation of federal and state

law. As a result, BitMEX and the Issuers reaped billions of dollars in profits.

       15.     The scheme worked as follows: working to capitalize on the enthusiasm for

cryptocurrencies like bitcoin, an Issuer would announce a revolutionary digital token. This token

would typically be billed as “better,” “faster,” “cheaper,” “more connected,” “more trustworthy,”

and “more secure.” The Issuer would then sell some of its tokens in an initial coin offering (“ICO”)

to a small group of investors and then turn to exchanges to list the new token, at which point these

exchanges would undertake its own efforts to promote sales, and to solicit and encourage

purchases, by a wide universe of investors. The Issuers would thereby raise hundreds of millions,

even billions, of dollars from purchasers of the tokens.

       16.     The Issuers were generally careful to describe these tokens both as providing some

specific utility and as something other than “securities.” But the vast majority of these new tokens

turned out to be empty promises. They were not “better,” “faster,” “cheaper,” “more connected,”



                                                 6
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 7 of 85



“more trustworthy,” or “more secure” than what existed in the marketplace. In reality, they often

had no utility at all. The promises of new products and markets went unfulfilled, with the networks

never fully developed, while investors were left holding the bag when these tokens crashed.

Indeed, most of these tokens are now trading at a tiny fraction of their 2017-2018 highs.

       17.     Investors were provided with scant information when deciding whether to purchase

a token. In fact, the only offering materials available to investors were “whitepapers” that would

describe, in highly technical terms, the supposed utility of a token. These whitepapers would omit,

however, the robust disclosures that the securities laws and the SEC have long codified as essential

to investor protections in initial public offerings, including use of “plain English” to describe the

offering; a required list of key risk factors; a description of key information and incentives

concerning management; warnings about relying on forward-looking statements; an explanation

of how the proceeds from the offering would be used; and a standardized format that investors

could readily follow. Instead, these ICOs were the “Wild West”—with investors left to fend for

themselves. Without the mandatory disclosures that would have been required had these ICOs

been registered with the SEC, investors could not reliably assess the representations made or the

risks of their investments.

       18.     In 2017 and 2018, at the height of this frenzy of activity, hundreds of ICOs raised

over $20 billion with virtually no regulatory oversight or guidance to investors. Issuers and

exchanges, preying on the public’s lack of familiarity with the technology underpinning these

tokens, characterized these tokens as “utility tokens,” even though they were in effect bets that a

particular project would develop into a successful venture. In truth, these tokens were securities

under federal and state securities laws.




                                                 7
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 8 of 85



       19.      On April 3, 2019, in a “Framework for ‘Investment Contract’ Analysis of Digital

Assets” (the “Framework”), the SEC clarified that the Tokens are “investment contracts” and

therefore securities under Section 2 of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C.

§ 77b(a)(1), and Section 3 of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§ 77c(a)(10). 1 Prior to that time, a reasonable investor would not have believed that these Tokens

were securities that should have been registered with the SEC. But the Tokens are securities. For

example, on September 30, 2019—nearly six months after releasing its Framework, and more than

two years after the relevant ICO began—the SEC completed an investigation and found that

Block.one had violated the Securities Act by selling the digital token EOS, an unregistered

security, to the public. As a result of this SEC enforcement action, Block.one was required to pay

a $24 million fine. 2 The SEC’s determination that EOS was an unregistered security applies with

equal force to other tokens, such as SNT.

       20.      BitMEX wrongfully engaged in millions of transactions—including the

solicitation, offer, and sale of securities—by selling its derivative products. Because the Tokens

were unregistered securities, the derivatives BitMEX sold referencing the Tokens were themselves

securities that needed to be registered. BitMEX did not register these derivatives as securities, and

did not itself register with the SEC as an exchange or broker-dealer. As a result, investors were

not informed of the significant risks inherent in these investments, as federal and state securities

laws require.




1
  Framework for “Investment Contract” Analysis of Digital Assets, SEC (April 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_ednref1.
2
 Press Release, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered
ICO (Sept. 30, 2019), https://www.sec.gov/news/press-release/2019-202; Block.one, Exchange
Act Release No. 10714, 2019 WL 4793292 (Sept. 30, 2019).
                                                 8
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 9 of 85



       21.     BitMEX participated in illegal solicitation and sales of security futures products

referencing these Tokens for which no registration statement was in effect, and as to which no

exemption was available. BitMEX offered these security futures products using statements posted

on the Internet and distributed throughout the world, including throughout the United States, and

the security futures products were offered and sold to Plaintiffs and the general public in the United

States. Because these sales violated both the Securities Act and the Exchange Act, Plaintiffs and

the Subclass are entitled to recover the consideration paid for these futures with interest thereon at

the legal rate, or the equivalent in monetary damages plus interest at the legal rate from the date of

purchase, as well as the fees they paid BitMEX on such purchases.

       22.     In addition, numerous Subclass members resided, and were present at the time they

traded in the Tokens, in States that provide their own “Blue Sky” protections for investors,

including New Jersey and Texas. 3 These States generally provide that the investors in these States

who purchased these unregistered tokens are entitled to rescission or damages, as well as interest

thereon, attorneys’ fees, and costs.




3
  These “Blue Sky” statutes are so named because they are designed to protect investors from
“speculative schemes which have no more basis than so many feet of blue sky.” Hall v. Geiger-
Jones Co., 242 U.S. 539, 550 (1917) (internal citations omitted). Like the federal securities laws,
each of the state statutes pursuant to which Plaintiffs bring causes of action defines “securities” to
include “investment contracts,” and the term “investment contracts” in each statute has been
interpreted at least as broadly as the standard set forth by the Supreme Court in SEC v. W.J. Howey
Co., 328 U.S. 293 (1946).
                                                  9
            Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 10 of 85



 II.   PARTIES

       A. Plaintiffs

       23.      Plaintiff Chase Williams is a resident of Houston, Texas. Williams and members

of the Class purchased EOS and ADA derivative products on BitMEX and pursuant to contracts

with BitMEX, from Texas during the period between July 1, 2017 and the present (the “Class

Period”).

       24.      Plaintiff William Zhang is a resident of New York, New York. Zhang and members

of the Class purchased EOS and TRX derivative products on BitMEX and pursuant to contracts

with BitMEX, from New Jersey during the Class Period.

       25.      Plaintiffs and the members of the Subclass purchased the derivative products based

on the Tokens on BitMEX and pursuant to contracts with BitMEX.

       B. Defendants

       26.      Defendant HDR Global Trading Limited launched in 2014 (“HDR”). By January

2017, it had become, and remains, the largest cryptocurrency derivatives exchange in the world,

with the highest trading volume of any such futures exchange. HDR Global Trading Limited is

incorporated in Seychelles, with its principal office located at Global Gateway 8, Rue de la Perle,

Providence Mahé, Seychelles. HDR Global Trading Limited is the owner of the trading platform

called BitMEX and operated BitMEX out of an office in Manhattan.

       27.      ABS Global Trading Limited is Delaware corporation created in 2017 and entirely

owned by HDR Global Trading Limited.            According to New York public records, it is

headquartered at 31 Conduit Road, Flat 17B, The Morgan, Hong Kong, Hong Kong. ABS Global

Trading Limited is responsible for technical aspects of the BitMEX platform, including security

services and implementing the user interface traders use to buy and sell products.



                                                10
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 11 of 85



        28.    Defendant Arthur Hayes is the founder and CEO of both HDR Global Trading

Limited and ABS Global Trading Limited. On information and belief, he resides in Hong Kong.

        29.    Defendant Samuel Reed is the Chief Technical Officer (“CTO”) of both HDR

Global Trading Limited and ABS Global Trading Limited and co-founded them along with Hayes.

On information and belief, he resides in Hong Kong.

        30.    Defendant Ben Delo co-founded both HDR Global Trading Limited and ABS

Global Trading Limited with Hayes and Reed. On information and belief, he resides in Hong

Kong.

III.    JURISDICTION AND VENUE

        31.    Jurisdiction of this Court is founded upon 28 U.S.C. § 1331 because the Complaint

asserts claims under Section 22 of the Commodity Exchange Act, 7 U.S.C. § 25.

        32.    Jurisdiction of this Court is also founded upon 28 U.S.C. § 1331 because the

Complaint asserts claims under Sections 5, 12(a)(1), and 15 of the Securities Act, 15 U.S.C.

§§ 77e, 77l(a)(1), 77o. This Court further has jurisdiction over the Securities Act claims pursuant

to Section 22 of the Securities Act, 15 U.S.C. § 77v.

        33.    Jurisdiction of this Court is also founded upon Section 27 of the Exchange Act, 15

U.S.C. § 78aa(a), which provides that federal courts have exclusive jurisdiction over violations of

the Exchange Act, including Sections 5, 15(a)(1), 20, and 29(b), 15 U.S.C. §§ 77e, 78o(a)(1), 78t,

78cc(b).

        34.    This Court has jurisdiction over the statutory claims of violations under N.J. Stat.

Ann. § 49:3-71 and Tex. Rev. Civ. Stat. art. 581 pursuant to this Court’s supplemental jurisdiction

under 28 U.S.C. § 1367(a).




                                                11
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 12 of 85



       35.     This Court has personal jurisdiction over Defendants as a result of acts of

Defendants occurring in or aimed at the State of New York in connection with Defendants’

manipulation of its secondary market, offer or sale of unregistered securities, and failure to register

with the SEC as an exchange or broker-dealer.

       36.     Venue is proper pursuant to each of 15 U.S.C. § 77v(a) and 15 U.S.C. § 78aa(a) in

that this is a district wherein one or more defendants is found or is an inhabitant or transacts

business, or in which the offer or sale took place. Venue is similarly proper pursuant to 7 U.S.C.

§25(c) in that this is a district wherein a defendant is found, resides, or transacts business, or

wherein any act or transaction constituting the violation occurred. Throughout most, if not all, of

the Class Period, BitMEX maintained an office in Midtown Manhattan, and was actively recruiting

individuals for this office on websites such as angel.co and builtinnyc.com. According to public

profiles on LinkedIn, at least some employees in the greater New York City area claim to work for

BitMEX.      In addition, BitMEX employees regularly speak and solicit business at large

cryptography and blockchain conferences hosted in New York. For example, Defendant Hayes

spoke at CoinDesk’s annual Consensus: Invest conference in New York in 2017 and 2018, and

other business development employees solicited business during the 2016 event in New York.

       37.     Moreover, a plethora of circumstantial evidence suggests other strong connections

between BitMEX and New York and the United States as a whole. Beyond clear evidence of New

York-based social media users interacting with BitMEX, “[s]everal sources close to the company”

have disclosed to media sources that nearly 15 percent of the BitMEX’s 2019 trading volume—or

about $138 billion worth—is attributable to traders located in the United States. This trading from

the United States is possible because, as Defendant Hayes concedes and journalists and other

commentators have explained, and BitMEX’s marketing of itself in the United States



                                                  12
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 13 of 85



demonstrates, accessing BitMEX is trivially easy from the United States using virtual private

networks that mask a trader’s location.

IV.     FACTUAL ALLEGATIONS – BACKGROUND

        A. The First Cryptocurrency: Bitcoin

        38.       A cryptocurrency is a digital asset designed to work as a medium of exchange, a

store of value, or both. Cryptocurrencies leverage a variety of cryptographic principles to secure

transactions, control the creation of additional units, and verify the transfer of the underlying

digital assets.

        39.       Bitcoin was the world’s first decentralized cryptocurrency. It is also the largest and

most popular cryptocurrency, with a market capitalization of approximately $126 billion. Bitcoin

spawned a market of other cryptocurrencies that, together with bitcoin, have a current market

capitalization of $192 billion. (The term “bitcoin” can refer to both a computer protocol and a unit

of exchange. Accepted practice is to use the term “Bitcoin” to label the protocol and software, and

the term “bitcoin” to label the units of exchange.)

        40.       At its core, Bitcoin is a ledger that tracks the ownership and transfer of every bitcoin

in existence. This ledger is called the blockchain.

        41.       Blockchains act as the central technical commonality across most cryptocurrencies.

While each blockchain may be subject to different technical rules and permissions based on the

preferences of its creators, they are typically designed to achieve the similar goal of

decentralization.

        42.       Accordingly, blockchains are generally designed as a framework of incentives that

encourages some people to do the work of validating transactions while allowing others to take

advantage of the network. In order to ensure successful validation, those completing the validation



                                                    13
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 14 of 85



are also required to solve a “Proof of Work” problem by expending computational resources,

which has the effect of making the blockchain more accurate and secure. For Bitcoin, those who

validate the blockchain transactions and solve the “Proof of Work” program are rewarded with

newly minted bitcoin. This process is colloquially referred to as “mining.”

       43.     Mining is one method by which an individual can acquire cryptocurrencies like

Bitcoin. A second and more common manner is to obtain cryptocurrencies from someone else.

This is often accomplished by acquiring it through an online “cryptocurrency exchange.”

       44.     Online cryptocurrency exchanges are one place to purchase Bitcoin and other

cryptocurrencies. These exchanges are similar to traditional exchanges in that they provide a

convenient marketplace to match buyers and sellers of virtual currencies.

       45.     In   April   2013,   there   were      only   seven   cryptocurrencies   listed   on

coinmartketcap.com, a popular website that tracks the cryptocurrency markets. As of this filing,

the site monitors more than 2,000 cryptocurrencies.

       46.     For a time, Bitcoin was the only cryptocurrency available on exchanges. As

cryptocurrencies grew in popularity, exchanges began listing other cryptocurrencies as well, and

trading volumes expanded. In early 2013, daily Bitcoin trading volumes hovered between $1

million and $25 million. By the end of 2017, daily Bitcoin trading volumes ranged between $200

million and $3.8 billion.

       47.     In September 2015, the Commodity Futures Trading Commission (“CFTC”)

designated Bitcoin a commodity.

       B. Ethereum As A Commodity

       48.     Ethereum is the second-most popular cryptocurrency, with a market capitalization

of approximately $16 billion. The Ethereum blockchain functions similarly to the Bitcoin



                                               14
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 15 of 85



blockchain insofar as its miners act as the validators of the network. Miners of the Ethereum

blockchain are paid for their services in the form of newly minted ether. (The term “Ethereum”

refers to the open software platform built on top of the Ethereum blockchain, while the term “ether”

is the unit of account used to exchange value within the Ethereum “ecosystem,” i.e., the overall

network of individuals using Ethereum or participating in the development of its network. This

distinction is thus similar to the “Bitcoin” versus “bitcoin” distinction noted above.) Like bitcoin,

ether has been designated a commodity by the CFTC.

       C. Ethereum As A Tool For Creating Securities

       49.       Unlike Bitcoin’s blockchain, Ethereum was designed to enable “smart contract”

functionality.   A smart contract is a program that verifies and enforces the negotiation or

performance of a contract. Smart contracts can be self-executing and self-enforcing, which

theoretically reduces the transaction costs associated with traditional contracting.

       50.       As an example of how a smart contract works, consider a situation where two

people want to execute a hedging contract. They each put up $1,000 worth of ether. They agree

that, after a month, one of them will receive back $1,000 worth of ether at the dollar exchange rate

at that time, while the other receives the rest of the ether. The rest of the ether may or may not be

worth more than it was at the beginning of the month.

       51.       A smart contract enables these two people to submit the ether to a secure destination

and automatically distribute the ether at the end of the month without any third-party action. The

smart contract self-executes with instructions written in its code which get executed when the

specified conditions are met.




                                                  15
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 16 of 85



       52.     In order to enable widespread adoption and standardized protocols for smart

contracts, the Ethereum community has created certain out-of-the box smart contracts called

Ethereum Request for Comments (“ERCs”).

       53.     An ERC is an application standard for a smart contract. Anyone can create an ERC

and then seek support for that standard. Once an ERC is accepted by the Ethereum community, it

benefits Ethereum users because it provides for uniform transactions, reduced risk, and efficient

processes. This is because it allows individuals who are less technically proficient to make use of

smart contract functionality. The most widespread use of ERCs is to allow individuals to easily

launch and create new digital tokens.

       D. ERC-20 Tokens

       54.     ERC-20 is an application standard that the creator of Ethereum, Vitalik Buterin,

first proposed in 2015. ERC-20 is a standard that allows for the creation of smart-contract tokens

on the Ethereum blockchain. These tokens are known as “ERC-20 tokens.”

       55.     ERC-20 tokens are built on the Ethereum blockchain, and therefore they must be

exchanged on it. Accordingly, ERC-20 tokens are functionally different than cryptocurrencies like

Bitcoin and Ethereum because they do not operate on an independent blockchain.

       56.     ERC-20 tokens all function similarly by design—that is, they are compliant with

the ERC-20 application standard. Some properties related to ERC-20 tokens are customizable,

such as the total supply of tokens, the token’s ticker symbol, and the token’s name. All ERC-20

tokens transactions, however, occur over the Ethereum blockchain; none of them operates over its

own blockchain.

       57.     ERC-20 tokens are simple and easy to deploy. Anyone with a basic understanding

of Ethereum can use the ERC-20 protocol to create her own ERC-20 tokens, which she can then



                                                16
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 17 of 85



distribute and make available for purchase. Even people without any technical expertise can have

their own ERC-20 token created for them, which can then be marketed to investors.

       E. The Advent Of The “ICO”

       58.     Between 2014 and 2016, bitcoin’s price fluctuated between $200 and $800. During

this same time frame, ether’s price fluctuated between roughly $1 and $10.
       59.
               By the end of 2016, interest in cryptocurrencies began to accelerate, with prices

growing at a rate historically unprecedented for any asset class. Over the course of 2017 alone,

bitcoin’s price increased from approximately $1,000 to approximately $20,000. Ethereum’s

growth was even more startling. On January 1, 2017, Ethereum was trading at approximately $8

per ether. Approximately one year later, it was trading at over $1,400 per ether—a return of

approximately 17,000 percent over that period.

       60.     Seeking to capitalize on the growing enthusiasm for cryptocurrencies, many

entrepreneurs sought to raise funds through initial coin offerings, or ICOs, including ICOs for

newly created ERC-20 tokens, such as the Tokens. Many of these issuers improperly chose not to

register their securities offerings with the SEC in order to save money and not “open their books”

to the SEC, even though investors thereby were denied access to critical information they would

have received from an SEC-registered offering. As a result, investors, including investors in digital

tokens, were denied access to critical information before making their investment decision.

       61.     Potential purchasers were reached through various cryptocurrency exchanges and

social media sites that published active and upcoming ICOs.

       62.     Between 2017 and 2018, nearly $20 billion dollars was raised through ICOs. None

of these ICOs was registered with the SEC. Of the approximately 800 ICOs launched between

2017 and 2018, the vast majority were issued using the ERC-20 protocol.



                                                 17
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 18 of 85



       63.       ERC-20 ICOs were typically announced and promoted through public online

channels. Issuers typically released a “whitepaper” describing the project and terms of the ICO

and promoted the sale of the tokens. They typically advertised the creation of a “new blockchain

architecture.”

       64.       The whitepapers contained vastly less information than would have been included

in an SEC registration statement. For example, whitepapers typically did not include a “plain

English” description of the offering; a list of key risk factors; a description of important

information and incentives concerning management; warnings about relying on forward-looking

statements; an explanation of how the proceeds from the offering would be used; or a standardized

format that investors could readily follow.

       65.       As a result of the lack of information, trading of token futures on exchanges such

as BitMEX was rife for manipulation. In fact, as Aries Wanlin Wang, the founder of a rival

exchange admitted, “the secondary market [for digital assets] can be rigged by manipulators. If

you put major currencies such as Bitcoin and Ethereum aside, many of the tokens you’ll find issued

through ICOs are there to be manipulated. These tokens are similar to penny stocks. And everyone

wants to believe they’ve discovered the next Bitcoin and Ethereum.” Mr. Wang further conceded

that “[t]he problems facing the secondary market in crypto are similar to the problems that were

faced by American stock exchanges 100 years ago. When a market lacks certain regulations and

oversights, predictable things happen. Pump and dumps are very common in the secondary market

of cryptocurrency, just as they were on the US stock exchange so many years ago.”

       66.       The Issuers declined to register the Tokens with the SEC, and BitMEX declined to

register itself as an exchange or broker-dealer, which registrations would have provided crucial

risk disclosure to investors, including members of the Class.



                                                 18
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 19 of 85



 V.    FACTUAL ALLEGATIONS – EXCHANGE MANIPULATION

       A. The Origins Of BitMEX

       67.     BitMEX does not sell bitcoin, ether, or any ERC-20 tokens. Instead, BitMEX offers

future and swap products, which are tied to the future performance of these assets without requiring

their direct ownership. To use the platform, traders must first deposit bitcoin they have obtained

from another source. Then they can use that bitcoin as collateral to trade contracts that reference

bitcoin or other cryptocurrencies.

       68.     BitMEX began offering derivative products for bitcoin in 2014 as one of the first

players in the cryptocurrency derivative space. Early on, struggling to make money, the founders

chose to, as they put it, “focus[] on degenerate gamblers; [also known as] retail investors.” Since

then, its first-mover advantage has paid off: it is consistently among the largest cryptocurrency

futures traders by volume and has been for years. It now frequently trades over $3 billion worth

of transaction in a single day.

       69.     Its founder and CEO, Defendant Hayes, is cryptocurrency’s P.T. Barnum.

Describing trading on cryptocurrency as “the entertainment business,” he has embraced a role as

showman and promotor for the “degenerate gamblers” he solicits, and encourages speculative

trading by flaunting his lavish lifestyle and making bold predictions designed to elicit responses

and move the market in a way that is profitable for BitMEX.




                                                19
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 20 of 85



       70.     Hayes repeatedly flaunts his wealth like this to followers of the BitMEX platform,

while also sharing his positions and profits he makes by betting on the price of bitcoin and other

cryptocurrencies. The implication of these types of promotion is clear: you too could live like

this, if you trade on my platform.




                                               20
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 21 of 85



        71.     For example, when promoting BitMEX at a large conference in New York, Hayes

flaunted his arrival in an exotic car:




        72.     Like many promoters, Hayes will take extreme positions and use aggressive

language to make his points and spur conversation. For example, in July 2018, after the price of

bitcoin crashed from $19,000 to below $6,000, Hayes predicted it would reach $50,000 before the


                                              21
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 22 of 85



end of the year. While the price of bitcoin rose in the days following his pronouncement to over

$8,000, by January 1, 2019, the price was below $4,000.

        73.     Similarly, Hayes has denigrated the digital tokens his own platform “proudly” lists,

referring to them with terms like “dogshit” and “shitcoins”:




        74.     The BitMEX platform also has casino features built in. It promotes “winners” with

a leaderboard of successful traders:




        75.     BitMEX also runs promotions for its products to promote gambling, providing

prizes to “[t]he trader who continuously quotes the largest two-sided volume within a 0.5 percent

spread” or “[t]he trader who has the largest profit (in XBT) from trading the NEO (NEOG18)

contract gets the third prize.”

        76.     These promotions attract numerous retail investors and distract them from the fact

that BitMEX created an exchange that facilitates its own manipulative and fraudulent behavior.




                                                 22
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 23 of 85



       B. Operations Of BitMEX And Its Derivatives Products

       77.     Since its inception, BitMEX has flouted financial regulators worldwide for

operating as an unregistered exchange, hiding behind its offshore status.

       78.     In 2018, the financial regulator for the province of Quebec, Canada, ordered

BitMEX to close accounts linked to customers in Quebec because it was operating as an

unregistered exchange.

       79.     In July 2019, according to reports, the CFTC opened an investigation to determine

whether the exchange is targeting and allowing U.S. traders to use the platform, after numerous

press reports detailed the lack of any “know your customer” practices at BitMEX and the ease with

which users can access the site from the United States—indeed one New York journalist has

detailed his use of BitMEX.

       80.     Most recently, on March 3, 2020, the United Kingdom’s Financial Conduct

Authority (FCA) issued a notice that BitMEX “is not authorised by us and is targeting people in

the UK. Based upon information we hold, we believe it is carrying on regulated activities which

require authorisation.”

       81.     BitMEX’s flouting of financial regulators is consistent with the attitude of its

founders, as Defendant Hayes has freely admitted to falsifying banking documentation in China

in order to take advantage of arbitrage opportunities in the price of bitcoin.

       82.     BitMEX is not the only entity that offers swaps and futures products on bitcoin.

BitMEX, however, structures its products and operations with features more akin to a casino,

focusing on products that expose customers to greater volatility and an increased risk of loss.

       83.     One of BitMEX’s earliest and still most popular products is the XBTUSD Perpetual

Contract. This product, with features that resemble both a future and swap, allows traders to buy



                                                 23
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 24 of 85



or sell a contract that tracks the price of the exchange rate between bitcoin and the U.S. Dollar. If

you buy the contract, you will make a profit if the price of bitcoin goes up in U.S. Dollars.

Conversely, if you sell the contract, you will make a profit if the price of bitcoin goes down in U.S.

Dollars—effectively a short sale on the price of bitcoin.

       84.     Unlike a typical futures contract, XBTUSD has no set expiry date. Further, unlike

a traditional futures product, the XBTUSD Perpetual Contract price closely tracks the price of the

underlying asset, bitcoin. Put differently, in a traditional futures market, there are separate prices

for the futures product and for the underlying asset. If ACME Corp. is trading at $100 a share

today, the contract to buy one share of ACME Corp. at $120 in three months might trade for $5.

Instead, XBTUSD tracks the price of bitcoin by exchanging among contract holders that are long

(or short) a “funding rate” every eight hours if the price of bitcoin is higher (or lower) than what

the contract is trading for on BitMEX. These mechanics incentivize buying the contract when the

price of the contract is lower than the price of bitcoin, thus raising the contract’s price, and vice-

versa. The “funding rate” amount depends on the spread between the XBTUSD contract price and

the referenced exchange rate. The funding rate is exchanged directly peer-to-peer among contract

holders. BitMEX does not charge a fee for it.

       85.     Because BitMEX does not list bitcoin itself, it must look to other exchanges that do

trade bitcoin to determine the price of bitcoin for products like XBTUSD. For BitMEX to function

properly, the data from the other exchanges must be trustworthy. If the spot market for the

underlying cryptocurrencies listed on those exchanges is thinly traded and illiquid, then the price

of the cryptocurrency becomes susceptible to price manipulation, which in turn could affect the

price of the products on BitMEX. BitMEX knows this.




                                                 24
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 25 of 85



       86.     BitMEX’s products are particularly sensitive to price manipulation because

BitMEX allows traders to operate on substantial amounts of leverage. BitMEX allows traders to

leverage their position up to 100 times the amount of collateral, or “margin,” they post. Put

differently, traders can buy or sell 100 bitcoin worth of XBTUSD contracts for only 1 bitcoin of

collateral. This leverage magnifies both gains and losses: if the price of the XBTUSD goes up, a

buyer who is 100x leveraged will experience 100 times the profit, but if the price declines even 1

percent, the buyer will have lost all his collateral. In this way, BitMEX structures its products to

offer the allure of large, lottery-ticket payoffs for very limited money.

       87.     BitMEX’s fees, however, are calculated based on the leveraged position, not on the

underlying collateral. Thus, where BitMEX advertises a fee of 0.075 percent for bitcoin future

perpetual contracts, that percentage refers to the amount of the unleveraged position. For a 100x

leveraged future, BitMEX is effectively charging a fee of 7.5 percent.

       88.     In a leveraged trade, BitMEX limits a trader’s loss to solely the posted margin. In

contrast, major derivatives exchanges, such as the Chicago Mercantile Exchange, expose traders

to unlimited risk. When the unrealized loss of their position exceeds the posted margins, those

exchanges will ask traders to post additional collateral to supplement their margin. This is known

as a margin call. For example, if you had a $10,000 position supported by $100 of margin, and

the position fell 1 percent to $9,900, it would trigger a margin call.

       89.     To limit traders’ losses to the posted margin, BitMEX uses a liquidation engine to

close positions with unrealized losses close to the amount of the posted collateral and prevent

losses greater than the collateral posted by the trader while ensuring that the winner receives their

full profits. While the promise that a trader can only lose the minimal margin put up for a highly

leveraged bet may be alluring to retail investors, in reality BitMEX uses this promise to lure them



                                                 25
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 26 of 85



into a false sense of security. BitMEX’s system encourages traders to place highly leveraged bets

under this pseudo-protection but takes their money in liquidations. Put differently, when BitMEX

liquidates a position, there is going to be a winning trader and a losing trader, but even beyond

receiving the transaction fees, BitMEX almost always takes a large part of one trader’s collateral,

allowing it to profit from the liquidation.

       C. BitMEX’s Automatic Liquidations Are Used To Profit Through The So-Called
          “Insurance Fund”

       90.     BitMEX’s model of encouraging its users to experience volatility disproportionate

to their collateral through substantial leveraging requires a mechanism that prevents those users

from experiencing losses greater than they can handle—there is, after all, someone on the other

end of the transaction that expects to get paid. BitMEX achieves this through the use of an

automatic liquidation system. This system, however, does more than liquidate positions with

insufficient collateral—it also creates substantial profits for BitMEX at the expense of its

customers.

       91.     Because BitMEX allows traders to make purchases with large amounts of leverage,

there is a risk that that a trader may not be able to pay the winner for his position. In order to

prevent winners from being adversely affected by the lack of a counterparty’s collateral, BitMEX

agrees to cover their winnings. In exchange, it automatically takes the loser’s collateral. It then

seeks to sell the position on the market at the best price available, with the purchaser stepping into

the shoes of the liquidated party with responsibility for covering the counterparty’s profits after

sale. 4 This process of taking the loser’s collateral in exchange for covering the winner’s profits

until a counterparty is found is the automatic-liquidation system.


4
  If it is possible to make such a sale, the purchaser steps into the shoes of the liquidated party,
such that the counterparty is in no way affected by (or even aware of) the liquidation of the other


                                                 26
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 27 of 85



       92.     BitMEX, however, does not wait to liquidate until the collateral can no longer cover

the losses. Instead, it liquidates when the collateral is worth approximately twice the losses

incurred, even though the trader has half of the initial collateral remaining. Even if the system is

able to find a price for the position after the liquidation that would have allowed the trader to

recoup some his losses, however, the trader receives nothing. Instead, BitMEX keeps that recovery

for itself and puts it into its “Insurance Fund.”

       93.     To use an example from BitMEX’s own website, 5 consider a trader who has taken

a long position on 100 ether using only 1 bitcoin as collateral while bitcoin and ether are each

trading at $4,000. This trader is 100x leveraged, such that a rise in the price of ether by $10 will

cause the trader to gain $1,000. Because of this level of leverage, the trader runs a substantial risk

of not being able to pay off an unsuccessful contract; his collateral can absorb only a $40 decrease

in the price of ether. The price at which the trader’s collateral can no longer cover the losses on

the position is the “bankruptcy price.” In this example, the bankruptcy price is slightly over

$3,960, as ether falling to that price would mean that the 1 bitcoin used as collateral would exactly

cover the losses. Rather than using this bankruptcy price as the liquidation point, BitMEX imposes

a 0.5 percent “maintenance margin,” such that the position will automatically be liquidated if the

price of ether falls to $3,980. This maintenance margin is remarkable relative to the amount of

leverage in the position, as a change of less than 1 percent in the price of bitcoin can result in an

automatic liquidation.




side. The new purchaser can be leveraged and is in turn subject to potential liquidation as well.
Only if no such trade is possible are both of the original positions liquidated.
5
  This example has been modified from the one on the BitMEX website only in that the position
in question is tied to ether rather than bitcoin—this change simplifies the mathematics by
preventing price movements from affecting the value of the collateral but does not materially affect
the outcome.
                                                    27
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 28 of 85



       94.     If the price hits $3,980 and this liquidation occurs, BitMEX will seize the collateral

and then seek to sell the 100-bitcoin position to another customer, while covering the gains of and

without terminating the contract of the original counterparty. If this sale occurs at a price of

$3,978, reflecting a $2 bid-ask spread, the purchase as a whole will have incurred a loss of $2,200

against the initial $4,000 wagered—a $22 loss multiplied by the 100x leverage. BitMEX, which

takes the full collateral, has accordingly profited $1,800 from the liquidation of its customers’

position and places this profit in the Insurance Fund. The trader, meanwhile, loses the full $4,000.

This scenario is summarized in the chart below:

 Scenario 1                  Customer                  Counterparty         BitMEX

 ether price decreases       $0                        $22x100=$2,200       -$22x100=-$2,200
 $22 before a purchaser
 is found
 BitMEX seizes 1             -1 bitcoin (value:        $0                   +1 bitcoin (value:
 bitcoin of collateral       $4,000)                                        $4,000)
 Net gain/loss               -$4,000                   +$2,200              +$1,800

       95.     It is possible for BitMEX to lose money in a liquidation if the market lacks

sufficient liquidity to allow BitMEX to sell the liquidated position at the bankruptcy price. If, for

example, the price of ether hits $3,980 but BitMEX is not able to find a purchaser to take over

future at a price above $3,920, the 1 bitcoin used as collateral will not cover BitMEX’s losses.

Hypothetically, the Insurance Fund would be used to cover BitMEX’s losses in this scenario. That

possibility is reflected in the chart below:

 Scenario 2                  Customer                  Counterparty         BitMEX

 ether price decreases       $0                        $80x100=$8,000       -$80x100=-$8,000
 $80 before a purchaser
 is found
 BitMEX seizes 1             -1 bitcoin (value:        $0                   +1 bitcoin (value:
 bitcoin of collateral       $4,000)                                        $4,000)
 Net gain/loss               -$4,000                   +$8,000              -4,000


                                                  28
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 29 of 85



       96.     The profitability of the Insurance Fund is thus tied to the liquidity of the market—

as BitMEX itself has stated, the Insurance Fund will profit from each liquidation as long as the

bid-ask is smaller than the maintenance margin.

       97.     Despite being described as a mechanism intended “to help ensure winners receive

their expected profits, while still limiting the downside liability for losing traders” by making sure

that BitMEX always has cash on hand to pay off losing trades, BitMEX’s Insurance Fund shows

substantial overall profit from these liquidations. As their own data shows, the Insurance Fund

has grown every year, as BitMEX takes in far more from liquidating its customers’ positions than

it pays out to cover contracts it cannot close quickly enough. Despite its role as an insurance

backstop, it grows in value nearly every day: over the last 100 (volatile) days, it has begun only

five of them with a balance less than it began with the day before. Its largest posted one-day loss

in the last 100 days has been around 20 bitcoin. In fact, at the end of 2019, the Insurance Fund

contained 33,491 bitcoin, representing 0.19 percent of the total bitcoin in circulation. Moreover,

BitMEX partitions the fund by contract type, and, when no more contracts of a given type remain

(because, for example, the contract was tied to a time period that expired) the portion of the

Insurance Fund for that contract type is given to BitMEX as profit.

       98.     BitMEX has thus profited from the vast majority of the automatic liquidations it

conducts on behalf of its customers. Even independent of how these automatic liquidations can

be used with market manipulation, the structure of BitMEX’s automatic liquidations creates an

incentive for BitMEX to induce liquidations as long as there is sufficient liquidity in the market

that the bid-ask spread is smaller than the maintenance margin. As long as this liquidity is present,

BitMEX profits when it causes its customers’ positions to automatically liquidate.




                                                 29
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 30 of 85



       D. Defendants Weaponize The Deficiencies In Their Servers.

       99.     Defendants’ ability to manipulate the prices on BitMEX for their own profit and at

the expense of the Class members was protected and enhanced by persistent issues BitMEX

maintained in its server that locked out users at crucial times that enabled BitMEX to profit.

       100.    BitMEX’s risk-management process, which performs the system’s automatic

liquidations, must check the entire system whenever the price of a future changes. This process,

although sometimes completed quickly, supposedly causes BitMEX’s servers to freeze on average

between two and three times a day. During these server freezes, customers lose the ability to trade

until the servers unfreeze.

       101.    These server issues are not present in other exchanges that regularly handle far more

transactions per second. While BitMEX has purposefully not made all of the data about its server

capacity public, it has indicated that, as of May 2019, it was processing around 200,000,000 trades

a week, purportedly taxing its system and leading to server shutdowns. This works out to an

average load of around 330 trades a second. BitMEX has indicated that its peak transactions can

reach 30 times the average, for a peak of just under 10,000 trades a second. ByBit, which also

transacts primarily in futures and derivatives, can process 100,000 transactions a second. Binance,

another large exchange, can process 1.4 million transactions a second, more than 100 times the

peaks that purportedly cause BitMEX’s servers to freeze.

       102.    When BitMEX’s servers are frozen, preventing customers from executing any

trades, the prices of the futures contracts are not frozen. Instead, they continue to move, processing

some transactions while refusing to accept transactions from others. This means that a Class

member can be prevented from executing a trade by a server freeze only to find, once the server




                                                 30
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 31 of 85



reopens, that the price at which they wished to transact is no longer available. They can also find

that an offer they had made before the freeze but wished to retract during it has since been accepted.

       103.    Any trader with the ability to have its transactions prioritized over others during

this period could reap substantial profits. The digital assets on which the BitMEX futures are

based, such as bitcoin or the Tokens, continued to trade on other exchanges with functioning

servers while BitMEX’s remained frozen to most users. A privileged trader—such as those that

operate BitMEX’s internal trading desk—could see that the price of bitcoin had risen during a

freeze and arbitrage on that information before the regular traders had the ability to react.

Additionally, because most traders are unable to operate during these freezes, a trader who is able

to act could survey all of the items on offer during the freeze and cherry-pick whichever seemed

most appealing in light of the market’s movements.

       104.    The limitations of BitMEX’s server also helps enable profitable automatic

liquidations, because these liquidations continue to occur during the freeze. A customer who has

a 100x leveraged position on one bitcoin that will liquidate if the price of bitcoin falls from $4,000

to $3,980, for example, would be heavily incentivized to sell when the price hits $3,985, accepting

a loss of $1,500 but retaining the capital. If the frozen servers prevent this sale from transpiring,

however, the customer will lose all of their capital when the price hits $3,980. Such a scenario

profits BitMEX, which collects the capital.

       105.    The timing of these freezes is not random. The most important and profitable time

for BitMEX to freeze is during a period of high volatility. BitMEX’s automatic liquidations

exacerbate the volatility of the derivatives that BitMEX markets, particularly in periods of high

volatility. Specifically, by automatically executing sell orders in response to a market decline,

BitMEX pushes prices even lower. This response could result in catastrophically cascading sell



                                                 31
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 32 of 85



orders during a period of a rapid decline—that is, a “flash crash.” BitMEX does not disclose those

risks to retail investors and, instead, uses server freezes to protect its Insurance Fund and its

derivatives market as a form of undisclosed “circuit breaker.” 6

        106.    Moreover, high volatility and rapidly changing prices allow more customers to be

liquidated. Indeed, an expert statistical analysis conducted of freeze periods reported on BitMEX’s

website has revealed that these server freezes occur 80 percent more often during periods of high

volatility in bitcoin prices. This result is statistically significant at a 95 percent confidence level.

Moreover, the statistical analysis reveals that compared to periods without a server incident, the

volatility is 130 percent higher when there is a server incident. This result is also statistically

significant at 95 percent confidence level.

        107.    The relationship between periods when BitMEX freezes its servers and when high

volatility enables mass liquidations is shown by the below chart prepared by the below expert

analysis. The red lines indicate periods when servers were frozen, while the height of the black

bars indicate the volatility of bitcoin during each period. As the chart displays, the freezes

(indicated by the red stripes) most often occurred during the highest periods of volatility when

BitMEX could effectively liquidate positions:




6
 Circuit breakers are commonly required in regulated trading markets to pause trading during
periods of substantial loss and prevent panic-selling.
                                                  32
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 33 of 85




       108.    These server freezes are not justifiably caused by transaction volume, which would

approximate server load. For example, on May 12, 2019, BitMEX announced a new record of

over $10 billion in transaction volume, with no server incidents reported that day.

       109.    The interaction between BitMEX’s server problems and its liquidation policy was

recently demonstrated on March 12, 2020, when the price of bitcoin fell from $7,200 to a 10-month

low of $5,678 in just 15 minutes. This sort of event is precisely why BitMEX claims to maintain

the Insurance Fund—a series of cascading liquidations in the face of such a rapid fall could prevent

BitMEX from selling the liquidated positions above their bankruptcy price, causing losses that are

designed to be covered by the Insurance Fund. Yet BitMEX’s servers shut down in the middle of

the crash. BitMEX first blamed the server shut down on “a hardware issue with our cloud service




                                                33
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 34 of 85



provider,” before later claiming, without any support, that the server failure was the result of an

attack by a “botnet.”

       110.    When the servers were restored, bitcoin’s price had stabilized, preventing the need

for BitMEX to dip into its Insurance Fund. The traders who had hit their margins during the crash,

however, were liquidated nonetheless. In short, a conveniently timed server outage turned a

potentially catastrophic loss for BitMEX’s Insurance Fund into a profit-item.

       111.    BitMEX could remove the potential for these manipulative actions and prevent

users from suffering from periods of denied access to a moving market by prohibiting its system

from accepting any transactions during these freezes. Instead, BitMEX profits from the system it

employs, either by having its for-profit trading desk manipulate the markets in such freezes, by

selling the right to do so, or by profiting from liquidations that occur while customers are unable

to escape increasingly unfavorable positions.

VI.    BITMEX TRADES AGAINST ITS CUSTOMERS

       112.    On April 28, 2018, an independent researcher requested comment from BitMEX

regarding “information on record about insider accounts (possibly friends / acquittances of Bitmex

staff) having special advantages over other Bitmex users.” BitMEX responded the same day,

denying that it gave “preferential treatment” to any “customers.” This proved to be false, and that

its prior statements had been materially misleading.

       113.    On April 30, 2018, BitMEX updated its terms of service and for the first time

revealed that “BitMEX has a for-profit trading business that, among other things, transacts in

products traded on the BitMEX platform.” BitMEX also revealed that its trading desk had the

monopoly on making a market in its bitcoin options product. BitMEX hid the role of its trading

desk by labeling the employee in charge of the desk as part of “Risk Management.” Prior to April


                                                34
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 35 of 85



30, 2018, BitMEX had never disclosed that it played a role on its exchange that extended beyond

the management and administration of the exchange itself.

       114.    BitMEX had never indicated that it took direct positions on the assets it was trading.

Members of the Class, when they traded on the BitMEX platform, had done so on the belief that

the other participants were on similar footing to them.         If Class members knew that their

counterparty could be BitMEX itself, equipped with proprietary knowledge, they would have

recognized the possibility that they were participating in an unfair game.

       115.    As an inside entity trading against its own customers, the BitMEX trading desk

enjoys a number of advantages. First, an internal BitMEX desk could have a higher trade priority

than other traders, allowing its trades to be processed first when the total number of trades exceeds

BitMEX’s server capacity. Second, an internal BitMEX trading desk could potentially view the

leverage amounts for previously created positions and the price at which its liquidation will be

triggered. This information would make it easy to profitably manipulate the market. If, for

example, the trading desk sees that a number of short bitcoin futures are near their liquidation

point, it could enter a large buy order. This order would cause the price of bitcoin on the BitMEX

exchange to rise, triggering the liquidation of these futures. The liquidation would create a buy

order for the liquidated contract, further increasing the price. Once this chain of liquidations had

caused the price to rise far beyond the price at which the internal desk made its initial purchase, it

could sell bitcoin at this higher price to fulfill the forced buy orders. Because these trades are

automatic, an inside desk could execute this trade very quickly and with a high confidence of

success.

       116.    Even without placing trades that cause cascading liquidations, however, the

BitMEX desk helps create the liquidity that keeps the forced liquidations profitable, including



                                                 35
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 36 of 85



those that occur during server freezes. As BitMEX has admitted, it profits from each liquidation

as long as the bid-ask is smaller than the maintenance margin. By creating liquidity through

market-making, and freed from the possibility of being liquidated itself, BitMEX’s desk helps

maintain an environment that keeps the liquidations profitable.

       117.    The interaction between the Insurance Fund and the trading desk creates a

pernicious result when the desk serves as the purchaser of a liquidated position. When a customer

stakes $4,000 on a position only to have BitMEX liquidate it, sell it to its own desk at a price that

recovers $3,500 of that $4,000, and then keep the $3,500, the customer has essentially been robbed.

BitMEX has walked away with both the position and the initial capital, leaving the customer with

nothing.

       118.    Nor is the trading desk the only inside entity trading on BitMEX. Defendant Hayes

has admitted that he himself trades on the platform, against BitMEX’s customers. The customers

on the other side of Hayes’s contracts have no way of knowing that they are trading against an

insider with access to non-public information about their trades, including their liquidation limits.

Hayes has even gloated about the possibility of such misconduct, stating that “[t]he digital token

trading markets like traditional forex markets are not regulated, and will struggle to be. Therefore,

if you can’t stomach insider trading, then don’t take on short-term positions.”

       E. Defendants Manipulated The Prices Of The Digital Assets Underlying Its
          Derivative Products To Force Liquidations

       119.    On information and belief, BitMEX has manipulated the price of the assets

underlying the derivatives on the exchange in order to force liquidations into its Insurance Fund.

       120.    Through 2019, BitMEX looked to a relatively limited number of exchanges to price

bitcoin and ether for its derivative products. This made the exchange susceptible to price




                                                 36
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 37 of 85



manipulation. In part of mid-2019, for example, BitMEX determined the price of ether by referring

to just three exchanges: BitStamp, Coinbase, and Kraken.

        121.    Any futures trader would have an incentive to manipulate the price of bitcoin or

ether on those exchanges to cash in on their leverage trade. For example, a trader who was short

bitcoin on BitMEX would be incentivized to go to BitStamp and suddenly drive down the price of

bitcoin by selling it, making the future position more valuable. The trader’s profitability would

depend on the liquidity available at BitStamp for bitcoin and the details of the future positions on

BitMEX. Lower liquidity in bitcoin trading would make it easy for the trader to move the price

on BitStamp quickly and cheaply. A large, highly leveraged position at BitMEX would justify a

large selloff of bitcoin below prevailing market prices. Moreover, this could be an ongoing

process: as the price of bitcoin falls and the future positions become profitable, the trader could

cash out some existing futures positions for more bitcoin and then continue to sell that new bitcoin

on Bitstamp while opening additional futures short positions.

        122.    Structurally, however, this kind of manipulation is more likely to succeed on short

positions rather than long, because BitMEX settles all of its futures in bitcoin. If the trader attempts

to manipulate the price of bitcoin up because of outstanding long positions, she would be unable

to continue the process after the initial “pump” because her futures contracts are all paid out in

bitcoin. She would have no way to buy additional bitcoin with those proceeds without selling the

proceeds—thus defeating the purpose of the pump. Thus, to pull off a manipulation scheme when

long on bitcoin, the trader would need a large reservoir of traditional currency with which to buy

bitcoin, and could not use any proceeds from the manipulation itself to continue driving up the

price of bitcoin.




                                                  37
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 38 of 85



       123.    Nonetheless, throughout 2019, BitStamp was subject to numerous pumps and

dumps of bitcoin and ether including on days when Kraken was down for maintenance and

unavailable for pricing derivatives on BitMEX. For example, on April 2, 2019, there was a

massive pump on BitStamp’s bitcoin price by nearly 20 percent. Then on May 17, 2019, bitcoin

lost 20 percent of its value on Bitstamp for about thirty minutes before recovering. Later, on July

14, 2019 when Kraken was down for maintenance—thus increasing the weight of Bitstamp on

BitMEX’s futures’ products—the price of ether dropped dramatically due to the sell order on

Bitstamp by a single user that accounted for over 15 percent of Bitstamp’s entire volume for the

day, causing $164 million worth of liquidations on BitMEX.

       124.    Of the possible manipulators, BitMEX is the best-positioned to take advantage of

the consequences of these schemes. First, BitMEX operates its own proprietary trading desk that

can take long and short positions and engage in a pump and dump scheme, like the hypothetical

trader described above. Second, beyond profiting from any positions it takes, BitMEX alone

profits greatly from liquidations, even during severe price movements. Third, BitMEX alone

knows the trading positions of its users and can precisely tailor its manipulation to generate mass

liquidations with minimal effort and risk. Fourth, as a large institution, BitMEX would be one of

the entities with sufficient resources to engage in pump schemes that require a lot of capital in

traditional currency to buy the underlying commodity.

       125.    Unsurprisingly, for these reasons numerous commentators, including a tenured

professor at NYU’s Stern Business School, point to BitMEX as the culprit behind these price

movements.




                                                38
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 39 of 85



        F. The Class Has Suffered Substantial Damages

        126.   As a direct result of Defendants’ manipulation of the market for their derivative

products, including through the use of the server freezes and a (formerly concealed) internal

trading desk to create profitable liquidations, Plaintiffs and members of the Class have suffered

significant damages in an amount to be proven at trial.

        127.   While the precise measurement of the harm caused to the Class by Defendants’

actions is not calculable at this stage, an approximation can be found in the value of the Insurance

Fund, which is filled with the profits of Defendants’ liquidations. As of March 28, 2020, the

Insurance Fund contained 35,114.7047 XBT, valued at over $200 million.

VII.    FACTUAL ALLEGATIONS – SECURITIES VIOLATIONS

        A. The Security Futures Products BitMEX Solicited And Sold Reference And
           Derive Their Value From Securities And Are Therefore Securities Themselves

        128.   BitMEX has offered for sale security futures products that reference and derive

their value from each of the Tokens. On June 7, 2017, BitMEX first offered a derivatives product

referencing Status (SNT).     On June 23, 2017, BitMEX first offered a derivatives product

referencing EOS.

        129.   Under 15 U.S.C. § 77b(1), “[t]he term ‘security’ means any note, stock, treasury

stock, security future, security-based swap . . . .” Because the products BitMEX sold are futures,

they are securities given that the assets they reference and from which they derive their value—

the Tokens—are securities. Alternatively, the products BitMEX sold are securities because they

are security-based swaps that reference and derive their value from the Tokens, which are also

securities.

        130.   BitMEX charged a transaction fee for each of the trades involving the security

future products referencing the Tokens.


                                                39
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 40 of 85



       131.    BitMEX did not register any of its offerings as securities under federal or state law.

       132.    Accordingly, BitMEX was engaged in the sale of unregistered securities.

       B. Investors Would Not Reasonably Have Understood Prior To April 3, 2019, At
          The Earliest, That The Tokens Were Securities, And Therefore That The Future
          Contracts On Them Were Also Securities

       133.    In connection with the ICOs for the Tokens, from 2017 until early 2019 the Issuers

and BitMEX made statements that would not have reasonably led Plaintiffs and Subclass members

to conclude that the Tokens or the futures contracts on them were securities.

       134.    Issuers. Issuers of ERC-20 tokens repeatedly took advantage of the market’s lack

of understanding and awareness concerning how cryptocurrencies worked. With promises that

their tokens would be better than other cryptocurrencies, many individuals were unaware that such

tokens had fundamentally different features than other cryptocurrencies, including being more

centralized than Bitcoin or Ethereum. One of these primary differences is that all ERC-20 tokens

were generally all issued at creation at very little economic cost—and enormous potential upside—

to their founders.

       135.    The creation of many of these tokens thus occurred through a centralized process,

in contrast to Bitcoin and Ethereum. This would not have been apparent at issuance, however, to

a reasonable investor. Rather, it was only after the passage of time and disclosure of additional

information about the issuer’s intent, process of management, and success in allowing

decentralization to arise that a reasonable purchaser could know that he or she had acquired a

security. Purchasers were thereby misled into believing that the token they acquired was more like

Bitcoin or Ethereum, when it was a security. Likewise, the purchasers on BitMEX of futures

contracts referencing such tokens incorrectly believed that their future contracts referenced

something more akin to a commodity, such as Bitcoin or Ethereum, than a security.



                                                40
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 41 of 85



       136.    BitMEX. BitMEX routinely touted that the Tokens underlying its derivative

products were compliant with securities laws. For example, in August 2017, Hayes published

article on BitMEX’s website explaining that the tokens “Tezos, Eos, and Bancor are the top three

ICOs of 2017 in terms of money raised. All of them are protocols to perform a set of tasks. None

of these tokens are collective investment schemes, or provide the owner with rights in a privately

listed company.” In a longer article entitled “In Defense of ICOs,” Hayes also explained that tokens

were not securities because “[i]nstead of selling equity in the company producing a piece of

technology, the ICO sells an interest in the usage of the product itself.” Hayes continued that teams

“structure their tokens so they will not be construed as a security” and the tokens are not securities

“because it derives its value strictly from usage natively in an application(s) or protocol. Without

properly functioning technology, the token is fairy dust. There is no ownership in the company

producing the token, nor any income stream.”

       137.    SEC. Prior to its April 2019 pronouncement, the SEC too left uncertain whether

tokens, such as the Tokens at issue in the Complaint, are securities. In fact, it was not until six

months after the Framework issued in April 2019, and more than two years after the relevant ICO

began, that the SEC entered into a settlement with Block.one (the issuer of ERC-20 token EOS),

concluding in September 2019 that EOS’s $4.1 billion issuance constituted an unlawful

unregistered offering. 7

       138.    Prior to that time, the SEC had not determined that ERC-20 tokens were securities.

On June 14, 2018, the Director of the Corporation Finance Division, William H. Hinman,

explained that “the ICOs I am seeing, strictly speaking, the token—or coin or whatever the digital




7
 SEC, SEC Orders Blockchain Company to Pay $24 Million Penalty for Unregistered ICO (Sept.
30, 2019) https://www.sec.gov/news/press-release/2019-202.
                                                 41
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 42 of 85



information packet is called—all by itself is not a security.” On May 2, 2018, Commissioner

Hester Peirce similarly expressed her view that not “all ICOs must be deemed securities offerings.”

Critically, Commissioner Peirce identified numerous open questions that Issuers emphasized when

arguing ERC-20 tokens are not securities, such as the utility of the token in an incomplete or

partially complete network.
       139.
               Other Commentary. Other thought leaders in the space, such as the lawfully

registered broker-dealer Coinbase, opined in late 2016 that “we have considered the question of

whether issuance of a Blockchain Token prior to the existence of a system would constitute a

security. We have not found conclusive law on the subject, but believe that the better view is that

a non-security Blockchain Token does not become a security merely because the system as to

which it has rights has not yet been created or completed.”

       140.    In sum, before the SEC issued its Framework in April 2019, a reasonable investor

would not have concluded that ERC-20 tokens or the future contracts referencing them were

securities subject to the securities laws. On the contrary, they were confronted with representations

both from issuers and from cryptocurrency discussions that would have led them reasonably to

believe they were not investing in securities.

       C. BitMEX Solicited And Sold Security Futures Products Referencing ERC-20
          Tokens

       141.    BitMEX does not list ERC-20 tokens themselves for sale. Rather, in exchange for

a fee, BitMEX facilitates traders’ access to crypto financial derivatives markets by creating

derivatives contracts, with terms such as expiry, margin requirements, and risk limits, that traders

can trade with one another. Because all margin on the platform is posted in bitcoin, traders can

gain exposure to various ERC-20 Tokens without ever purchasing the underlying securities.




                                                 42
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 43 of 85



BitMEX also allows traders to leverage their trades—up to 100 times in some instances—by

trading on margin.

       142.    BitMEX solicited the buying and selling of security futures products referencing

ERC-20 tokens on its unregistered exchange and reaped extraordinary profits as a result.

       143.    In fact, BitMEX recently boasted on its website that it averaged more than $3.1

billion in daily trading volume in January 2020. Based on an average of 0.05 percent fee for every

trade, BitMEX is collecting over $1.5 million in fees a day. Unsurprisingly, Defendant Delo was

profiled and verified in 2018 as England’s youngest billionaire.

       144.    After BitMEX creates a contract and lists it for sale, it would advertise that contract

to its user base, such as per the below:




       145.    BitMEX only sold and offered derivative contracts that it created and listed on its

platform.

                                                 43
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 44 of 85



        146.    Both of the Tokens were referenced by a derivative contract listed on BitMEX, and

each was traded by members of the Class.

        D. The Tokens Are Securities
        147.
                Within the last year, the SEC has clarified, with the benefit of labor-intensive

research and investigations, that the Tokens were securities. On April 3, 2019, the SEC published

its “Framework for ‘Investment Contract’ Analysis of Digital Assets,” in which it “provided a

framework for analyzing whether a digital asset is an investment contract and whether offers and

sales of a digital asset are securities transactions.”

        148.    Among the most significant statements in the Framework is its description of how

to analyze the various facts surrounding ICOs in making the determination of whether a given

digital asset (including an ERC-20 token) is a security. Under application of the Framework, the

Tokens were securities at issuance.

        149.    In the Framework, the SEC cautioned potential issuers: “If you are considering an

Initial Coin Offering, sometimes referred to as an ‘ICO,’ or otherwise engaging in the offer, sale,

or distribution of a digital asset, you need to consider whether the U.S. federal securities laws

apply.” The SEC explained the fundamentals of the Howey test:

                The U.S. Supreme Court’s Howey case and subsequent case law
                have found that an “investment contract” exists when there is the
                investment of money in a common enterprise with a reasonable
                expectation of profits to be derived from the efforts of others. The
                so-called “Howey test” applies to any contract, scheme, or
                transaction, regardless of whether it has any of the characteristics of
                typical securities. The focus of the Howey analysis is not only on
                the form and terms of the instrument itself (in this case, the digital
                asset) but also on the circumstances surrounding the digital asset and
                the manner in which it is offered, sold, or resold (which includes
                secondary market sales). Therefore, issuers and other persons and
                entities engaged in the marketing, offer, sale, resale, or distribution
                of any digital asset will need to analyze the relevant transactions to
                determine if the federal securities laws apply.

                                                   44
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 45 of 85




Investors who bought the Tokens invested money or other valuable consideration, such as bitcoin

and ether, in a common enterprise—the Issuers. Investors had a reasonable expectation of profit

based upon the efforts of the Issuers, including, among other things, the Issuers obtaining listing

of their ERC-20 tokens on cryptocurrency exchanges.

        1. Under the SEC’s April 2019 Framework, the Tokens Were Securities

                a. ERC-20 Investors Invested Money

        150.    Investors in ERC-20 tokens made an investment of money or other valuable

consideration for purposes of Howey. The SEC Framework states: “The first prong of the Howey

test is typically satisfied in an offer and sale of a digital asset because the digital asset is purchased

or otherwise acquired in exchange for value, whether in the form of real (or fiat) currency, another

digital asset, or other type of consideration.”

        151.    Investors invested traditional and other digital currencies, such as bitcoin and ether,

to purchase the Tokens.

                b. ERC-20 Investors Participated In A Common Enterprise

        152.    The SEC Framework states: “In evaluating digital assets, we have found that a

‘common enterprise’ typically exists.” This is “because the fortunes of digital asset purchasers

have been linked to each other or to the success of the promoter’s efforts.”

        153.    The Tokens are no different. Investors were passive participants in the Tokens’

ICOs, and the profits of each investor were intertwined with those of the Issuers and of other

investors. Issuers typically conceded in their whitepapers that they sold Tokens in order to fund

their operations and promote their networks and thereby increase the value of the issued ERC-20

tokens. Issuers typically were responsible for supporting the Tokens, pooled investors’ assets, and




                                                   45
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 46 of 85



controlled those assets. Issuers would also typically hold a significant stake in the Tokens and

thus shared in the profits and risk of the project.

       154.    For example, promoters of the EOS token described the proceeds of their ICO as

“revenue” they would use to “offer[] developers and entrepreneurs the funding they need to create

community driven business leveraging EOSIO software.” That money, in return, “will be returned

value for the network.”

       155.    Similarly, Status asserted that its governance structure “empower[ed] stakeholders

in the Status Network” by giving them rights akin to holders of voting stock in a corporation. The

whitepaper asserted that “[a] core part of the Status Network Token is giving stakeholders the

ability to choose the direction that the software is developed. The token is used to make decisions

on proposals, which can be made by any Stakeholder. . . . The amount of tokens you hold at that

time becomes your voting power for that decision.”

       156.    Accordingly, investors in the Tokens participated in a common enterprise by

purchasing the Tokens.

               c. Investors Purchased The Tokens With A Reasonable Expectation Of
                  Profit From Owning Them

       157.    As to “reasonable expectation of profits,” the SEC Framework states: “A purchaser

may expect to realize a return through participating in distributions or through other methods of

realizing appreciation on the asset, such as selling at a gain in a secondary market.”

       158.    Investors in the Tokens made their investment with a reasonable expectation of

profits. The Token holders stood to gain from the potential increase in value of the underlying

project that the Issuers outlined in their various whitepapers. A reasonable investor thus would

have been motivated, at least in part, by the prospect of profits on their investment in the Tokens.

The Tokens were sold to investors prior to a network or “ecosystem” being fully developed on


                                                  46
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 47 of 85



which they could be used. For pre-functional tokens, such as the Tokens at issue in the Complaint,

the primary purpose for purchasing such Tokens was to make a profit, rather than to utilize the

Tokens themselves for a task.

       159.    Alluding to the “AP” (the “Active Participant”), which is the promoter, sponsor, or

other third party that “provides essential managerial efforts that affect the success of the

enterprise”), the Framework identifies a series of factually intense questions underscoring both the

time the SEC had spent considering these issues and the challenges a layperson would face in

analyzing whether a digital asset constitutes a security. In particular, the Framework lays out a

number of characteristics to assess whether the “reasonable expectation of profits” element is met

with respect to whether digital assets thereby satisfy the Howey test:

       The more the following characteristics are present, the more likely it is that there is
       a reasonable expectation of profit:

           •   The digital asset gives the holder rights to share in the enterprise’s income
               or profits or to realize gain from capital appreciation of the digital asset.

               o   The opportunity may result from appreciation in the value of the digital
                   asset that comes, at least in part, from the operation, promotion,
                   improvement, or other positive developments in the network,
                   particularly if there is a secondary trading market that enables digital
                   asset holders to resell their digital assets and realize gains.

               o   This also can be the case where the digital asset gives the holder rights
                   to dividends or distributions.

           •   The digital asset is transferable or traded on or through a secondary market
               or platform, or is expected to be in the future.

           •   Purchasers reasonably would expect that an AP’s efforts will result in
               capital appreciation of the digital asset and therefore be able to earn a return
               on their purchase.

           •   The digital asset is offered broadly to potential purchasers as compared to
               being targeted to expected users of the goods or services or those who have
               a need for the functionality of the network.



                                                 47
Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 48 of 85



     o   The digital asset is offered and purchased in quantities indicative of
         investment intent instead of quantities indicative of a user of the
         network. For example, it is offered and purchased in quantities
         significantly greater than any likely user would reasonably need, or so
         small as to make actual use of the asset in the network impractical.

 •   There is little apparent correlation between the purchase/offering price of
     the digital asset and the market price of the particular goods or services that
     can be acquired in exchange for the digital asset.

 •   There is little apparent correlation between quantities the digital asset
     typically trades in (or the amounts that purchasers typically purchase) and
     the amount of the underlying goods or services a typical consumer would
     purchase for use or consumption.

 •   The AP has raised an amount of funds in excess of what may be needed to
     establish a functional network or digital asset.

 •   The AP is able to benefit from its efforts as a result of holding the same
     class of digital assets as those being distributed to the public.

 •   The AP continues to expend funds from proceeds or operations to enhance
     the functionality or value of the network or digital asset.

 •   The digital asset is marketed, directly or indirectly, using any of the
     following:

     o   The expertise of an AP or its ability to build or grow the value of the
         network or digital asset.

     o   The digital asset is marketed in terms that indicate it is an investment or
         that the solicited holders are investors.

     o   The intended use of the proceeds from the sale of the digital asset is to
         develop the network or digital asset.

     o   The future (and not present) functionality of the network or digital asset,
         and the prospect that an AP will deliver that functionality.

     o   The promise (implied or explicit) to build a business or operation as
         opposed to delivering currently available goods or services for use on
         an existing network.

     o   The ready transferability of the digital asset is a key selling feature.




                                       48
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 49 of 85



               o   The potential profitability of the operations of the network, or the
                   potential appreciation in the value of the digital asset, is emphasized in
                   marketing or other promotional materials.

               o   The availability of a market for the trading of the digital asset,
                   particularly where the AP implicitly or explicitly promises to create or
                   otherwise support a trading market for the digital asset.

       160.    The SEC Framework clarifies that investors purchased the Tokens with a

reasonable expectation of profits.

       161.    For example, the “ready transferability of the” Tokens was promoted by Issuers as

a “key selling feature.” The Status Network, for instance, told investors the SNT tokens “will be

transferrable 7 days after the end of the Contribution Period.”

       162.    The Tokens also “emphasized” the “potential appreciation in the value of the digital

asset” in their marketing materials. The Status Network, for example, Status to highly successful

enterprises such as Facebook and the Line messaging app, and asserted that it could “design

mechanisms for growth that have been tried and tested . . . .” The issuer of EOS tokens, also touted

the potential for EOS tokens to increase in value:

               A blockchain using EOS.IO software also awards block producers tokens
               every time they produce a block. The value of the tokens will impact the
               amount of bandwidth, storage, and computation a producer can afford to
               purchase; this model naturally leverages rising token values to increase
               network performance.

       163.    ERC-20 tokens were also not described as “delivering currently available goods or

services for use on an existing network,” but rather explained as raising capital necessary “to build

a business or operation.” As an example, the Status whitepaper asserted that “the Status mobile

Ethereum client” was “well suited for mass adoption,” and that the “core team and the Status

community are committed to ensuring that the SNT token adds value to the platform and drives

network effects.” Under the SEC’s Framework, the Tokens were securities under federal and state

securities laws.
                                                 49
            Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 50 of 85



                 d. Investors Expected Profits From The Tokens To Be Derived From The
                    Managerial Efforts Of Issuers

       164.      The SEC Framework provides that the “inquiry into whether a purchaser is relying

on the efforts of others focuses on two key issues: Does the purchaser reasonably expect to rely

on the efforts of an [Active Participant]? Are those efforts ‘the undeniably significant ones, those

essential managerial efforts which affect the failure or success of the enterprise,’ as opposed to

efforts that are more ministerial in nature?”

       165.      Investors’ profits in the Tokens were to be derived from the managerial efforts of

others—the Issuers, their co-founders, and their development teams. ERC-20 investors relied on

the managerial and entrepreneurial efforts of the Issuers and their executive and development

teams to manage and develop the projects funded by the Tokens’ ICOs.

       166.      Issuers’ executive teams typically held themselves out to investors as experts in the

blockchain and crypto field. Investors in the Tokens reasonably expected the Issuers’ development

teams to provide significant managerial efforts after the Tokens’ launch.

       167.      The SEC explained in its April 2019 Framework, further underlining the depth of

study the agency had devoted to the matter over the years and the complexity of such legal analysis

from the perspective of a reasonable investor, that the more of the following characteristics that

are present, “the more likely it is that a purchaser of a digital asset is relying on the ‘efforts of

others’”:

             •   An AP is responsible for the development, improvement (or enhancement),
                 operation, or promotion of the network, particularly if purchasers of the
                 digital asset expect an AP to be performing or overseeing tasks that are
                 necessary for the network or digital asset to achieve or retain its intended
                 purpose or functionality.

                 o   Where the network or the digital asset is still in development and
                     the network or digital asset is not fully functional at the time of
                     the offer or sale, purchasers would reasonably expect an AP to
                     further develop the functionality of the network or digital asset
                                                   50
Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 51 of 85



         (directly or indirectly). This particularly would be the case
         where an AP promises further developmental efforts in order for
         the digital asset to attain or grow in value.

 •   There are essential tasks or responsibilities performed and expected to be
     performed by an AP, rather than an unaffiliated, dispersed community of
     network users (commonly known as a “decentralized” network).

 •   An AP creates or supports a market for, or the price of, the digital asset.
     This can include, for example, an AP that: (1) controls the creation and
     issuance of the digital asset; or (2) takes other actions to support a market
     price of the digital asset, such as by limiting supply or ensuring scarcity,
     through, for example, buybacks, “burning,” or other activities.

 •   An AP has a lead or central role in the direction of the ongoing development
     of the network or the digital asset. In particular, an AP plays a lead or
     central role in deciding governance issues, code updates, or how third
     parties participate in the validation of transactions that occur with respect to
     the digital asset.

 •   An AP has a continuing managerial role in making decisions about or
     exercising judgment concerning the network or the characteristics or rights
     the digital asset represents including, for example:

     o   Determining whether and how to compensate persons providing
         services to the network or to the entity or entities charged with
         oversight of the network.

     o   Determining whether and where the digital asset will trade. For
         example, purchasers may reasonably rely on an AP for liquidity,
         such as where the AP has arranged, or promised to arrange for,
         the trading of the digital asset on a secondary market or platform.

     o   Determining who will receive additional digital assets and under
         what conditions.

     o   Making or contributing to managerial level business decisions,
         such as how to deploy funds raised from sales of the digital asset.

     o   Playing a leading role in the validation or confirmation of
         transactions on the network, or in some other way having
         responsibility for the ongoing security of the network.

     o   Making other managerial judgements or decisions that will
         directly or indirectly impact the success of the network or the
         value of the digital asset generally.

                                       51
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 52 of 85




           •   Purchasers would reasonably expect the AP to undertake efforts to promote
               its own interests and enhance the value of the network or digital asset, such
               as where:

               o   The AP has the ability to realize capital appreciation from the
                   value of the digital asset. This can be demonstrated, for
                   example, if the AP retains a stake or interest in the digital asset.
                   In these instances, purchasers would reasonably expect the AP
                   to undertake efforts to promote its own interests and enhance the
                   value of the network or digital asset.

               o   The AP distributes the digital asset as compensation to
                   management or the AP’s compensation is tied to the price of the
                   digital asset in the secondary market. To the extent these facts
                   are present, the compensated individuals can be expected to take
                   steps to build the value of the digital asset.

               o   The AP owns or controls ownership of intellectual property
                   rights of the network or digital asset, directly or indirectly.

               o   The AP monetizes the value of the digital asset, especially where
                   the digital asset has limited functionality.

       168.    Shifting its focus to the numerous facts bearing on the nature of the digital asset at

issue, the SEC explained still further:

                Although no one of the following characteristics of use or consumption is
       necessarily determinative, the stronger their presence, the less likely the Howey
       test is met:

               •   The distributed ledger network and digital asset are fully developed and
                   operational.

               •   Holders of the digital asset are immediately able to use it for its intended
                   functionality on the network, particularly where there are built-in
                   incentives to encourage such use.

               •   The digital assets’ creation and structure is designed and implemented
                   to meet the needs of its users, rather than to feed speculation as to its
                   value or development of its network. For example, the digital asset can
                   only be used on the network and generally can be held or transferred
                   only in amounts that correspond to a purchaser’s expected use.




                                                 52
Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 53 of 85



    •   Prospects for appreciation in the value of the digital asset are limited.
        For example, the design of the digital asset provides that its value will
        remain constant or even degrade over time, and, therefore, a reasonable
        purchaser would not be expected to hold the digital asset for extended
        periods as an investment.

    •   With respect to a digital asset referred to as a virtual currency, it can
        immediately be used to make payments in a wide variety of contexts, or
        acts as a substitute for real (or fiat) currency.

        o   This means that it is possible to pay for goods or services with the
            digital asset without first having to convert it to another digital asset
            or real currency.

        o   If it is characterized as a virtual currency, the digital asset actually
            operates as a store of value that can be saved, retrieved, and
            exchanged for something of value at a later time.

    •   With respect to a digital asset that represents rights to a good or service,
        it currently can be redeemed within a developed network or platform to
        acquire or otherwise use those goods or services. Relevant factors may
        include:

        o   There is a correlation between the purchase price of the digital asset
            and a market price of the particular good or service for which it may
            be redeemed or exchanged.

        o   The digital asset is available in increments that correlate with a
            consumptive intent versus an investment or speculative purpose.

        o   An intent to consume the digital asset may also be more evident if
            the good or service underlying the digital asset can only be acquired,
            or more efficiently acquired, through the use of the digital asset on
            the network.

    •   Any economic benefit that may be derived from appreciation in the
        value of the digital asset is incidental to obtaining the right to use it for
        its intended functionality.

    •   The digital asset is marketed in a manner that emphasizes the
        functionality of the digital asset, and not the potential for the increase in
        market value of the digital asset.

    •   Potential purchasers have the ability to use the network and use (or have
        used) the digital asset for its intended functionality.



                                       53
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 54 of 85



               •   Restrictions on the transferability of the digital asset are consistent with
                   the asset’s use and not facilitating a speculative market.

               •   If the AP facilitates the creation of a secondary market, transfers of the
                   digital asset may only be made by and among users of the platform.
       169.    Purchasers of pre-functional tokens, such as the Tokens, necessarily rely on the

managerial efforts of others to realize value from their investments. The success of these

managerial efforts in developing the networks on which these tokens will operate is the primary

factor in their price, that is, until such tokens transition into being functional utility tokens. Each

of the Tokens was a security at issuance because profit from the Tokens would be derived primarily

from the managerial efforts of the Issuer teams developing the associated networks on which the

Tokens would function, rather than having their profit derived from market forces of supply and

demand, such as might affect the price of a commodity such as gold (or Bitcoin).

       170.    This dependency, however, on the managerial efforts of the Issuer was not apparent

at issuance to a reasonable investor. Considering the limited available information about how

these Tokens were designed and intended to operate, if such an investor were even able to interpret

the relevant law at the time, a reasonable investor lacked sufficient bases to conclude whether the

Tokens were securities until the platform at issue, and its relevant “ecosystem,” had been given

time to develop. In the interim, the investor lacked the facts necessary to conclude—let alone

formally allege in court—that the tokens she had acquired were securities. It was only after the

passage of some significant amount of time, and only with more information about the Issuer’s

intent, process of management, and lack of success in allowing decentralization to arise, that an

investor could reasonably determine that a token that was advertised as something other than a

security was a security all along.

       171.    The EOS Token is a prime example. At the time of the EOS ICO, EOS had no

functional software product available—instead, EOS told its investors it would use the proceeds
                                                  54
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 55 of 85



of the ICO to develop the promised software, which would in turn make the Tokens more valuable

to investors.

       172.     The Issuers of the Status SNT Tokens likewise wrote in its whitepaper it had only

an “alpha” build of its product, but with the funds raised through its ICO, it hoped its technology

would “reach[] widespread mobile use.” The whitepaper continued: “Funds raised during the

Contribution Period will be used solely for the development and benefit of the Status Network.”

       173.     However complex the resolution of the issue would strike a reasonable investor, the

Tokens satisfy most if not all of the factors the SEC described in the Framework as relevant to its

determination that a digital asset is a security. Accordingly, futures contracts sold by BitMEX that

reference and derive their value from the Tokens are likewise securities.

       2.       Each Token Is A Security

                a. EOS

       174.     The EOS ICO has been widely reported as the largest ICO to date, having raised

over $4 billion assets from the sale of unregistered EOS tokens from June 2017 through July 2018.

EOS derivatives were listed on BitMEX as early as June 23, 2017.

       175.     EOS tokens were advertised as being an improvement on Bitcoin, Ethereum, and

other cryptocurrencies.     In addition to claiming EOS’s technical superiority over other

cryptocurrencies, EOS’s issuer, Block.one, publicly stated that it would use the funds raised

through the ICO to continue to enhance the EOS software and support the growth of the platform.

       176.     In the EOS Token Purchase Agreement, the issuers of EOS tokens made the

following representations concerning the development of EOSIO:




                                                55
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 56 of 85




       177.      At the time of the EOS ICO, Block.one took advantage of the market’s lack of

understanding and awareness concerning how cryptocurrencies worked. With promises that EOS

would be better than other cryptocurrencies, many individuals were unaware that EOS tokens had

fundamentally different features than other cryptocurrencies, including being more centralized

than Bitcoin or Ethereum. One of these primary differences is that all EOS tokens were issued by

Block.one at creation at very little economic cost—and enormous potential upside—to the

Block.one founders.

       178.      The creation of EOS tokens thus occurred through a centralized process, in contrast

to Bitcoin and Ethereum. This would not have been apparent at issuance, however, to a reasonable

investor. Rather, it was only after the passage of time and disclosure of additional information

about the issuer’s intent, process of management, and success in allowing decentralization to arise

that a reasonable purchaser could know that he or she had acquired a security. Purchasers were

thereby misled into believing that EOS was something other than a security, when it was a security.

       179.      Investors purchased EOS tokens with the reasonable expectation that they would

make a profit.

       180.      EOS token holders stood to share in potential profits from the successful launch of

the EOS token. A reasonable investor would have been motivated, at least in part, by the prospect

of profits on their investment in the EOS ecosystem.



                                                 56
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 57 of 85



       181.     EOS tokens were described as a technologically superior version of the Bitcoin and

Ethereum blockchains.      The issuers’ statements fueled speculation that EOS was the next

“Ethereum or Bitcoin,” with one commentator referring to EOS as “The Ethereum Killer.”

       182.     Investors’ profits were to be derived from the managerial efforts of others—

Block.one, its co-founders, and the Block.one development team. Investors in EOS relied on the

managerial and entrepreneurial efforts of Block.one and its executive and development team to

manage and develop the EOS software.

       183.     Investors in EOS reasonably expected Block.one and Block.one’s development

team to provide significant managerial efforts after EOS’s launch.

       184.     The expertise of the issuers was critical in monitoring the operation of EOS,

promoting EOS, and deploying investor funds. Investors had little choice but to rely on their

expertise. The EOS protocol and governance structure were predetermined before the ICO was

launched.

       185.     Accordingly, under the SEC’s Framework, the EOS token was a security.

       186.     Indeed, on September 30, 2019, the SEC found that Block.one had violated the

Securities Act through its unregistered sale of EOS to U.S. investors.           Among the SEC’s

conclusions were the following:

            •   “A number of US investors participated in Block.one’s ICO.”

            •   “Companies that offer or sell securities to US investors must comply with the
                securities laws, irrespective of the industry they operate in or the labels they place
                on the investment products they offer.”

            •   “Block.one did not provide ICO investors the information they were entitled to as
                participants in a securities offering.”

            •   “[EOS] Tokens were securities under the federal securities laws.”



                                                 57
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 58 of 85



           •   “A purchaser in the offering of [EOS] Tokens would have had a reasonable
               expectation of obtaining a future profit based upon Block.one’s efforts, including
               its development of the EOSIO software and its promotion of the adoption and
               success of EOSIO and the launch of the anticipated EOSIO blockchains.”


           •   “Block.one violated Sections 5(a) and 5(c) of the Securities Act by offering and
               selling these securities without having a registration statement filed or in effect with
               the Commission or qualifying for an exemption from registration.”

Block.one consented to a settlement whereby it would pay $24 million to the SEC. The SEC

enforcement action occurred over two years after Block.one began selling EOS to the public,

further underscoring the complexity of these issues for lay investors.

       187.    The SEC’s September 30, 2019, settlement with Block.one reflected the SEC’s

“Framework” for analyzing whether digital assets, and in particular ERC-20 tokens, constitute

securities. Consistent with that Framework, the SEC determined that EOS tokens are securities

and that Block.one had violated the Securities Act by failing to register them. Accordingly, the

derivatives of EOS offered by BitMEX are also securities.

               b. Status (SNT)

       188.    Status Network’s (“Status”) SNT token ICO has been widely reported as one of the

largest ICOs to date, having raised over $100 million in assets from the sale of unregistered SNT

tokens over a 24-hour period from June 20 to June 21, 2017.

       189.    Derivatives of SNT tokens were listed on BitMEX since as early as June 7, 2017.

       190.    Status made statements suggesting that SNT tokens were similar to Bitcoin,

Ethereum, and other cryptocurrencies. For example, the SNT whitepaper asserted that SNT was

“[i]nspired by one of Satoshi Nakamoto’s original suggested use cases for Bitcoin”; “organized

around smart contracts running on Ethereum”; “the first ever mobile Ethereum client,” which

“connects directly to the Ethereum network”; and that “Status and Ethereum provide the



                                                 58
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 59 of 85



foundation necessary to give all stakeholders in a socioeconomic network equal footing.” In

addition, the SNT whitepaper asserted that “the Status mobile Ethereum client” was “well suited

for mass adoption,” and that the “core team and the Status community are committed to ensuring

that the SNT token adds value to the platform and drives network effects.”

       191.      At the time of the SNT ICO, Status took advantage of the market’s lack of

understanding and awareness concerning how cryptocurrencies worked. With representations that

SNT would be similar to other cryptocurrencies, many individuals were unaware that SNT tokens

had fundamentally different features than other cryptocurrencies, including being more centralized

than Bitcoin or Ethereum. One of these primary differences is that all SNT tokens were issued by

Status at creation at very little economic cost—and enormous potential upside—to the Status

founders, Jarrad Hope and Carl Bennetts.

       192.      The creation of SNT tokens thus occurred through a centralized process, in contrast

to Bitcoin and Ethereum, which increase through a decentralized process as numerous users

engage in mining and other efforts to build the ecosystem. Although the centralized process by

which SNT tokens were created is relevant for determining that they are securities, it was only

after the passage of time and disclosure of additional information about the issuer’s intent, process

of management, and success, or lack thereof, in allowing decentralization in its network to arise

that a reasonable purchaser could know that he or she had acquired a security. Purchasers were

thereby misled into believing that SNT was something other than a security, when it was a security.

       193.      Investors purchased SNT tokens with the reasonable expectation that they would

make a profit.




                                                 59
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 60 of 85



       194.    SNT token holders stood to share in potential profits from the successful launch of

the SNT token. A reasonable investor would have been motivated, at least in part, by the prospect

of profits on their investment in the SNT ecosystem.

       195.    Investors’ profits were to be derived from the managerial efforts of others—Status,

its co-founders, Hope and Bennetts, and the Status development team. Investors in SNT relied on

the managerial and entrepreneurial efforts of Status and its executive and development team to

manage and develop the SNT software. Indeed, both Hope’s and Bennett’s biographies were

featured in the Status whitepaper and were held out to be integral parts of the success of SNT. The

whitepaper emphasized that “Carl and Jarrad, the co-founders of Status, have had a working

relationship for 6 years on various projects, and 3 of those years were spent operating a software

distribution network, driving over 20 million installs to various software offerings, the profits of

which were used to fund Status and our team of 10 until this point. During the operation of this

business we were uniquely positioned to see firsthand how personal data on the internet is bought

and sold and how users are acquired and retained.”

       196.    Investors in SNT thus reasonably expected Status, co-founders Hope and Bennetts,

and Status’s development team to provide significant managerial efforts after SNT’s launch.

       197.    The expertise of the issuers was critical in monitoring the operation of SNT,

promoting SNT, and deploying investor funds. Investors had little choice but to rely on their

expertise. The SNT protocol and governance structure were predetermined before the ICO was

launched.

       198.    Accordingly, under the SEC’s Framework, the SNT token—and thus BitMEX’s

derivatives referencing it—was and is a security.




                                                60
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 61 of 85



        E. The Subclass Has Suffered Significant Damages From Defendants’ Actions

        199.    As a direct result of Defendants’ operation of an unregistered exchange selling

 derivatives of unregistered securities, Plaintiffs and the Subclass—many of whom are retail

 investors who lack the technical and financial sophistication necessary to have evaluated the risks

 associated with their investments in the derivatives from the Tokens—have suffered significant

 damages in an amount to be proven at trial.

        200.    Many of these derivative positions lost value after they were purchased or were

 entirely liquidated under BitMEX’s liquidation process. Plaintiffs are entitled to rescission of the

 transactions in which they purchased these unregistered securities.

        201.    To the extent Plaintiffs still hold any Tokens, they hereby demand rescission and

 make any necessary tender of the Tokens.

VIII.   CLASS ALLEGATIONS

        202.    Plaintiffs bring this action as a class action pursuant to Fed. R. Civ. P. 23 and seek

 certification of the following Class: All persons who purchased any derivative products on

 BitMEX, between April 1, 2017 and the present. Accordingly, the Class Period is April 1, 2017

 through the present.

        203.    Plaintiffs further seek to certify a Subclass of those members of the Class who

 purchased securities futures products tied to EOS or SNT between April 1, 2017 and the present.

        204.    Excluded from the Class and the Subclass are Defendants, their officers and

 directors, and members of their immediate families or their legal representatives, heirs, successors

 or assigns and any entity in which Defendants have or had a controlling interest.

        205.    Plaintiffs reserve the right to amend the Class or Subclass definition if investigation

 or discovery indicate that the definition should be narrowed, expanded, or otherwise modified.



                                                  61
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 62 of 85



        206.     The members of the Class and the Subclass are so numerous that joinder of all

members is impracticable. The precise number of Class and Subclass members is unknown to

Plaintiffs at this time, but it is believed to be in the tens of thousands.

        207.     Members of the Class and Subclass are readily ascertainable and identifiable

Members of the Class and the Subclass may be identified by publicly accessible blockchain ledger

information and records maintained by Defendants or its agents. They may be notified of the

pendency of this action by electronic mail using a form of notice customarily used in securities

class actions.

        208.     Plaintiffs’ claims are typical of the claims of the Class and Subclass members as all

Class and Subclass members are similarly affected by Defendants’ respective wrongful conduct in

violation of the laws complained of herein. Plaintiffs do not have any interest that is in conflict

with the interests of the members of the Class and Subclass.

        209.     Plaintiffs and members of the Class and of the Subclass sustained damages from

Defendants’ common course of unlawful conduct.

        210.     Plaintiffs have fairly and adequately protected, and will continue to fairly and

adequately protect, the interests of the members of the Class and Subclass and have retained

counsel competent and experienced in class actions and securities litigation. Plaintiffs have no

interests antagonistic to or in conflict with those of the Class and Subclass.

        211.     Plaintiffs seek declaratory relief for themselves and the Class and Subclass, asking

the Court to declare their purchase agreements with BitMEX void, such that prosecuting separate

actions by or against individual members of the Class and Subclass would create a risk of

inconsistent or varying adjudications with respect to individual members of the Class and Subclass

that would establish incompatible standards of conduct for BitMEX; and BitMEX has acted on



                                                   62
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 63 of 85



grounds that apply generally to the Class and Subclass, so that the declaratory relief is appropriate

respecting the Class and Subclass as a whole.

       212.    Common questions and answers of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the Class and Subclass,

including but not limited to the following:

           •   Whether BitMEX manipulated the prices of the assets underlying the derivatives it

               sold;

           •   Whether BitMEX intentionally triggered liquidations of its customers; and

           •   Whether BitMEX caused server freezes in order to enable its market manipulation.

       213.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by some of the individual Class and Subclass members may be relatively small,

the expense and burden of individual litigation makes it impossible for members of the Class and

Subclass to individually redress the wrongs done to them.

       214.    There will be no difficulty in the management of this action as a class action.

                                   FIRST CAUSE OF ACTION
                                      Market Manipulation
                       Sections 6 and 22 of the Commodities Exchange Act
                                         (All Defendants)

       215.    Plaintiffs reallege the allegations in paragraphs 1-10, 23-127, and 202-214 above.

       216.    The crypto-assets referenced by the derivatives sold by BitMEX within its platform

are commodities within the definition of 7 U.S.C. § 1a(9).

       217.    Defendants intended to and did cause unlawful and artificial prices of their crypto-

derivative assets related to commodities like bitcoin and ether, in violation of the CEA.




                                                 63
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 64 of 85



        218.     Defendants, individually and collectively, had the ability to cause, and did cause,

artificial prices.

        219.     Sections 6(c)(1) and 22 of the CEA, 7 U.S.C. §§ 9, 25, make it unlawful for any

person, directly or indirectly, to use or employ or attempt to use or employ, in connection with any

swap, or a contract of sale of any commodity in interstate commerce, or for future delivery on or

subject to the rules of any registered entity, any manipulative or deceptive device or contrivance,

in contravention of such rules and regulations as the CFTC shall promulgate not later than one

year after July 21, 2010, the date Dodd-Frank was enacted.

        220.     The CFTC timely promulgated Rule 180.1, 17 C.F.R. § 180.1, which makes it

                 unlawful for any person, directly or indirectly, in connection with any swap,
                 or contract of sale of any commodity in interstate commerce, or contract for
                 future delivery on or subject to the rules of any registered entity, to
                 intentionally or recklessly:
                 (1) Use or employ, or attempt to use or employ, any manipulative device,
                 scheme, or artifice to defraud;
                 (2) Make, or attempt to make, any untrue or misleading statement of a
                 material fact or to omit to state a material fact necessary in order to make
                 the statements made not untrue or misleading;
                 (3) Engage, or attempt to engage, in any act, practice, or course of business,
                 which operates or would operate as a fraud or deceit upon any person; or,
                 (4) Deliver or cause to be delivered, or attempt to deliver or cause to be
                 delivered, for transmission through the mails or interstate commerce, by any
                 means of communication whatsoever, a false or misleading or inaccurate
                 report concerning crop or market information or conditions that affect or
                 tend to affect the price of any commodity in interstate commerce, knowing,
                 or acting in reckless disregard of the fact that such report is false, misleading
                 or inaccurate.

        221.     Defendants’ triggering automatic liquidations of positions through the use of its

trading desk, the strategic deployment of server freezes, and the manipulation of prices on other

exchanges constitute market manipulation of prices of BitMEX-traded futures and derivatives in

violation of Sections 6(c)(1), and 22(a) of the CEA, 7 U.S.C. §§ 9(3), and 25(a), and Rule 180.2.




                                                    64
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 65 of 85



       222.    Defendants’ manipulation deprived Plaintiffs and the Class of a lawfully operating

market during the Class Period.

       223.    Plaintiffs and others who transacted in BitMEX-traded crypto-derivatives during

the Class Period transacted at artificial and unlawful prices resulting from Defendants’ and co-

conspirators’ manipulations in violation of the CE and Rule 180.2, were subject to liquidations

because of these artificial prices, and as a direct result thereof were injured and suffered damages.

Plaintiffs each sustained actual damages for these violations of the CEA.

                                  SECOND CAUSE OF ACTION
                                     Principal Agent Liability
                                    Commodities Exchange Act
                                         (All Defendants)

       224.     Plaintiffs reallege the allegations in paragraphs 1-10, 23-127, and 202-223 above.

       225.    Each Defendant is liable under Section 2(a)(1)(B) of the CEA, 7 U.S.C.

§ 2(a)(1)(B), for the manipulative acts of their agents, representatives, and/or other persons acting

for them in the scope of their employment.

       226.    Plaintiffs each sustained and are entitled to actual damages for the violations of the

CEA alleged herein.

                                THIRD CAUSE OF ACTION
                                    Aiding and Abetting
                                  Commodities Exchange Act
                          (Arthur Hayes, Ben Delo, and Samuel Reed)

       227.    Plaintiffs reallege the allegations in paragraphs 1-10, 23-127, and 202-226 above.

       228.    Arthur Hayes, Ben Delo, and Samuel Reed (“the Individual Defendants”)

knowingly aided, abetted, counseled, induced and/or procured the violations of the CEA alleged

herein. The Individual Defendants did so knowing of each other’s, and their co-conspirators’,

manipulation of the prices of digital assets and their BitMEX derivatives, and willfully intended



                                                 65
            Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 66 of 85



to assist these manipulations, which resulted in pricing for these BitMEX derivatives becoming

artificial during the Class Period in violation of Sections 13 and 22(a)(1) of the CEA, 7 U.S.C. §§

13c(a), 25(a)(1).

        229.    Plaintiffs each sustained actual damages for these violations of the CEA.

                                 FOURTH CAUSE OF ACTION
                            Unregistered Offer and Sale of Securities
                           Sections 5 and 12(a)(1) of the Securities Act
                                            (BitMEX)

        230.    Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, and 128-214 above.

        231.    Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

means or instruments of transportation or communication in interstate commerce or of the mails

to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

cause to be carried through the mails or in interstate commerce, by any means or instruments of

transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C.

§ 77e(a).

        232.    Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

directly or indirectly, to make use of any means or instruments of transportation or communication

in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

any prospectus or otherwise any security, unless a registration statement has been filed as to such

security, or while the registration statement is the subject of a refusal order or stop order or (prior

to the effective date of the registration statement) any public proceeding or examination under

section 77h of this title.” Id. § 77e(c).

        233.    When issued, the Tokens are securities within the meaning of Section 2(a)(1) of the

Securities Act, id. § 77b(a)(1). The security futures products that reference the Tokens are also

                                                  66
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 67 of 85



securities as defined by section 77b(1). BitMEX promoted, solicited or sold purchases of the

security futures products referencing the Tokens from Plaintiffs and members of the Subclass.

BitMEX thus directly or indirectly made use of means or instruments of transportation or

communication in interstate commerce or of the mails, to offer to sell or to sell security futures

products, or to carry or cause such security futures products to be carried through the mails or in

interstate commerce for the purpose of sale or for delivery after sale. No registration statements

have been filed with the SEC or have been in effect with respect to any of the offerings alleged

herein.

          234.   Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

offers or sells a security in violation of section 77e of this title . . . shall be liable, subject to

subsection (b), to the person purchasing such security from him, who may sue either at law or in

equity in any court of competent jurisdiction, to recover the consideration paid for such security

with interest thereon, less the amount of any income received thereon, upon the tender of such

security, or for damages if he no longer owns the security.” Id. § 77l(a)(1).

          235.   Accordingly, BitMEX has violated Sections 5(a), 5(c), and 12(a)(1) of the

Securities Act, id. §§ 77e(a), 77e(c), and 77l(a)(1).

          236.   Plaintiffs and the Subclass seek rescissory damages with respect to purchases of

any security future products that reference any of the Tokens on BitMEX within the last three years

and within one year from when an investor could adequately plead that a Token is a security. Id.

§ 77m.




                                                 67
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 68 of 85



                                   FIFTH CAUSE OF ACTION
                            Contracts With an Unregistered Exchange
                            Sections 5, 6, and 29(b) of the Exchange Act
                                              (BitMEX)

         237.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-236

above.

         238.   In relevant part, section 5 of the Exchange Act makes it unlawful “for any . . .

exchange, directly or indirectly, to make use of . . . any means or instrumentality of interstate

commerce for the purpose of using any facility of an exchange within or subject to the jurisdiction

of the United States to effect any transaction in a security . . . unless such exchange (1) is registered

as national securities exchange under section 78f of this title, or (2) is exempted from such

registration.” 15 U.S.C. § 78e. An “exchange” is any entity that “constitutes, maintains, or

provides a market place or facilities for bringing together purchasers and sellers of securities.” 17

C.F.R. § 240.3b-16.

         239.   BitMEX has made use of means and instrumentalities of interstate commerce for

the purpose of using a facility of an exchange within and subject to the jurisdiction of the United

States throughout the Class Period, including because BitMEX has operated as an exchange

throughout the Class Period through the utilization of the Internet within, and multiple servers

throughout, the United States.

         240.   BitMEX has thus made use of such means and instrumentality without being

registered as national securities exchange under section 78f and without any exemption from such

registration requirement.

         241.   In the course of operating as an unregistered exchange within and subject to the

jurisdiction of the United States, BitMEX has entered into contracts with the members of the

Subclass pursuant to which the members purchased security futures products linked to digital

                                                   68
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 69 of 85



tokens through BitMEX and paid BitMEX fees for the use of its exchange. The parties to these

contracts thus reached an agreement whereby and pursuant to which BitMEX was operating in

violation of section 5 of the Exchange Act, and whereby and pursuant to which these parties were

continuing a practice in violation of section 5 of the Exchange Act.

       242.    The foregoing contracts were made in violation of section 5 of the Exchange Act,

and their performance involves the violation of section 5, and the continuation of a practice in

violation of section 5, because BitMEX entered into them for the purpose of operating, and as

operating, as an unlicensed exchange in violation of section 5; and because the parties to the

contracts reached agreements whereby and pursuant to which BitMEX would be and was operating

in violation of section 5.

       243.    Additionally, Section 6 of the Exchange Act states, “It shall be unlawful for any

person to effect transactions in security futures products that are not listed on a national securities

exchange or a national securities association registered pursuant to section 78o-3(a) of this title.”

15 U.S.C. § 78f (h)(1). None of the assets on which BitMEX’s futures products were based were

listed on a national securities exchange or a national securities association.            Defendants

accordingly violated Section 6 in effecting these transactions.

       244.    Section 29(b) of the Exchange Act provides in relevant part that “[e]very contract

made in violation of any provision of this chapter . . . and every contract (including any contract

for listing a security on an exchange) . . . the performance of which involves the violations of, or

the continuance of any relationship or practice in violation of, any provision of this chapter . . .

shall be void . . . as regards the rights of any person who, in violation of any such provision, . . .

shall have made or engaged in the performance of such contract.” Id. § 78cc.




                                                  69
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 70 of 85



         245.   Section 29(b) affords Plaintiffs and the Subclass the right, which they hereby

pursue, to void their purchase agreements with BitMEX and to recover, as rescissory damages, the

fees they have paid under those contracts.

         246.   Plaintiffs and the Subclass seek to void contracts and recover damages with respect

to purchases of security future products that referenced the Tokens on BitMEX within the last

three years and within one year from when an investor could adequately plead that a Token is a

security. Id. § 78cc(b).

                                    SIXTH CAUSE OF ACTION
                                  Unregistered Broker and Dealer
                           Sections 15(a)(1) and 29(b) of the Exchange Act
                                              (BitMEX)

         247.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-246

above.

         248.   In relevant part, with respect to a broker or dealer who is engaged in interstate

commerce in using the facility of an exchange, section 15(a)(1) of the Exchange Act makes it

unlawful “for any broker or dealer . . . to make use of . . . any means or instrumentality of interstate

commerce to effect any transactions in, or to induce or attempt to induce the purchase or sale of,

any security . . . unless such broker or dealer is registered in accordance with subsection (b) of this

section.” 15 U.S.C. § 78o(a)(1).

         249.   As a broker-dealer engaged in interstate commerce using the facility of an

exchange, and without being registered in accordance with subsection (b) of section 15 of the

Exchange Act, throughout the Class Period, BitMEX has made use of means and instrumentalities

of interstate commerce to effect transactions in, and to induce or attempt to induce the purchase or

sale of, securities.




                                                  70
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 71 of 85



        250.    A “broker” includes an entity “engaged in the business of effecting transactions in

securities for the account of others.” Id. § 78(a)(4)(A). In addition, an entity is a broker if it assists

issuers with structuring a securities offering, identifies potential purchasers, or advertises a

securities offering. BitMEX has operated as a broker during the Class Period by facilitating the

sale of derivatives referencing digital assets, including by marketing the derivatives, creating

derivatives contracts, and making margin calls and liquidating positions for traders.

        251.    In the course of operating as an unregistered broker-dealer BitMEX has entered

into contracts with the members of the Subclass pursuant to which the members purchased security

futures products through BitMEX and paid BitMEX fees for the use of its exchange. The parties

to these contracts thus reached an agreement whereby and pursuant to which BitMEX was

operating in violation of section 15(a)(1) of the Exchange Act.

        252.    The foregoing contracts were made in violation of section 5 of the Exchange Act,

and their performance involves the violation of section 5, and the continuation of a practice in

violation of section 5, because BitMEX entered into them for the purpose of operating, and as

operating, as an unlicensed exchange in violation of section 5; and because the parties to the

contracts reached agreements whereby and pursuant to which BitMEX would be and was operating

in violation of section 5.

        253.    Section 29(b) of the Exchange Act provides in relevant part that “[e]very contract

made in violation of any provision of this chapter . . . and every contract (including any contract

for listing a security on an exchange) . . . the performance of which involves the violations of, or

the continuance of any relationship or practice in violation of, any provision of this chapter . . .

shall be void . . . as regards the rights of any person who, in violation of any such provision, . . .

shall have made or engaged in the performance of such contract.” Id. § 78cc.



                                                   71
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 72 of 85



         254.   Section 29(b) affords Plaintiffs and the Subclass the right, which they hereby

pursue, to void their purchase agreements with BitMEX and to recover, as rescissory damages, the

fees they have paid under those contracts.

         255.   Plaintiffs and the Subclass seek to void contracts and recover damages with respect

to purchases of security future products that referenced the Tokens on BitMEX within the last

three years and within one year from when an investor could adequately plead that a Token is a

security. Id. § 78cc(b).

                                SEVENTH CAUSE OF ACTION
                            Control Person Liability for Violations of
                                 Section 20 of the Exchange Act
                           (Arthur Hayes, Ben Delo, and Samuel Reed)

         256.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-255

above.

         257.   This Count is asserted against Arthur Hayes, Ben Delo, and Samuel Reed (“the

Individual Defendants”) for violations of Section 20 of the Exchange Act, 15 U.S.C. § 78t(a).

         258.   Plaintiff, on behalf of himself and all others similarly situated, realleges and

incorporates herein by reference each and every allegation contained in the preceding paragraphs

of this Complaint, and further alleges as follows:

         259.   Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

BitMEX and its employees, and to cause BitMEX to engage in the wrongful conduct complained

of herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful sales of securities on an unregistered exchange as described herein.




                                                72
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 73 of 85



         260.   The Individual Defendants have the power to direct or cause the direction of the

management and policies of BitMEX.

         261.   The Individual Defendants, separately or together, have sufficient influence to have

either caused BitMEX to register as an exchange or prevented BitMEX from effecting transactions

of securities as an unregistered exchange.

         262.   The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, BitMEX’s failure to register as an exchange and BitMEX’s offer of securities

on an unregistered exchange.

         263.   By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Class for rescission

and/or damages suffered.

                                 EIGHTH CAUSE OF ACTION
                            Control Person Liability for Violations of
                           Sections 5 and 12(a)(1) of the Securities Act
                          (Arthur Hayes, Ben Delo, and Samuel Reed)

         264.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-263

above.

         265.   This Count is asserted against BitMEX and the Individual Defendants for violations

of Section 15 of the Securities Act, 15 U.S.C. § 77o.

         266.   Plaintiff, on behalf of himself and all others similarly situated, realleges and

incorporates herein by reference each and every allegation contained in the preceding paragraphs

of this Complaint, and further alleges as follows:

         267.   Each of the Individual Defendants, by virtue of his offices, stock ownership,

agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

and as set forth herein, had the power and authority to direct the management and activities of

                                                 73
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 74 of 85



BitMEX and its employees, and to cause BitMEX to engage in the wrongful conduct complained

of herein. Each Individual Defendant had and exercised the power and influence to cause the

unlawful solicitation of various ERC-20 tokens as described herein.

         268.   The Individual Defendants have the power to direct or cause the direction of the

management and policies of BitMEX.

         269.   The Individual Defendants, separately or together, have sufficient influence to have

caused BitMEX to solicit transactions of securities.

         270.   The Individual Defendants, separately or together, jointly participated in, and/or

aided and abetted, BitMEX’s solicitation of securities.

         271.   By virtue of the conduct alleged herein, the Individual Defendants are liable for the

wrongful conduct complained of herein and are liable to Plaintiffs and the Subclass for rescission

and/or damages suffered.

                                    NINTH CAUSE OF ACTION
                                Unregistered Offer and Sale of Securities
                                    N.J. Stat. Ann. § 49:3-71
                                                (BitMEX)

         272.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-271

above.

         273.   The New Jersey Uniform Securities Law forbids the offer or sale of unregistered

securities. N.J. Stat. Ann. § 49:3-60. Any person who unlawfully offers or sells an unregistered

security is liable to the purchaser for “the consideration paid for the security . . ., together with

interest set at the rate established for interest on judgments for the same period by the Rules

Governing the Courts of the State of New Jersey from the date of payment of the consideration for

the . . . security, and costs, less the amount of any income received on the security, upon the tender




                                                 74
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 75 of 85



of the security and any income received from . . . the security, or for damages if he no longer owns

the security.” Id. § 49:3-71(a)(1), (c).

        274.     When issued, the BitMEX Token futures were securities within the meaning of N.J.

Stat. Ann. § 49:3-49(m). BitMEX sold or solicited purchases of the BitMEX Token futures to

Plaintiffs and members of the Subclass. The BitMEX Token futures were neither registered as

required under the New Jersey Uniform Securities Law nor subject to any exemption from

registration.

        275.     The BitMEX Token futures were offered or sold in the State of New Jersey,

including without limitation through solicitations directed by BitMEX to New Jersey and received

in New Jersey.

        276.     Accordingly, BitMEX has violated the New Jersey Uniform Securities Law

through BitMEX’s sale of unregistered securities.

        277.     Neither Plaintiffs nor any Subclass member received, at a time when they owned

any Tokens, a written offer to refund the consideration paid, together with interest at the rate

established for interest on judgments for the same period by the Rules Governing the Courts of the

State of New Jersey at the time the offer was made, from the date of payment, less the amount of

any income received on the security, and failed to accept the offer within 30 days of its receipt.

Neither Plaintiffs nor any Subclass member received such an offer at a time when they did not own

the security and failed to reject the offer in writing within 30 days of its receipt.

        278.     Plaintiffs and Subclass members who own BitMEX Token futures hereby make any

necessary tender and seek the consideration paid for any BitMEX Token futures purchased on

BitMEX in the last two years, together with interest set at the rate established for interest on

judgments for the same period by the Rules Governing the Courts of the State of New Jersey from



                                                  75
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 76 of 85



the date of payment of the consideration for the BitMEX Token futures, and costs, less the amount

of any income received on the security; together with all other remedies available to them.

         279.   Plaintiffs and Subclass members who no longer own BitMEX Token futures seek

damages for purchases of BitMEX Token futures on BitMEX within the last two years, in the

amount that would be recoverable upon a tender less the value of the security when the buyer

disposed of it, together with interest at the rate established for interest on judgments for the same

period by the Rules Governing the Courts of the State of New Jersey from the date of disposition,

and costs, and all other remedies available to them.

                              TENTH CAUSE OF ACTION
            Control Person Liability for Unregistered Offer and Sale of Securities
                                  N.J. Stat. Ann. § 49:3-71
                        (Arthur Hayes, Ben Delo, and Samuel Reed)

         280.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-279

above.

         281.   Every person who directly or indirectly controls a seller liable under the New Jersey

Uniform Securities Law for unlawfully selling unregistered securities, as well as “every partner,

officer, or director of such a seller, . . . every person occupying a similar status or performing

similar functions, every employee of such a seller . . . who materially aids in the sale or in the

conduct giving rise to the liability, and every broker-dealer, investment adviser, investment adviser

representative or agent who materially aids in the sale or conduct” is jointly and severally liable

with and to the same extent as the seller, “unless the nonseller who is so liable sustains the burden

of proof that he did not know, and in the exercise of reasonable care could not have known, of the

existence of the facts . . . which give rise to liability.” N.J. Stat. Ann. § 49:3-71(d).

         282.   When issued, the BitMEX Token futures were securities within the meaning of N.J.

Stat. Ann. § 49:3-49(m). BitMEX sold or solicited purchases of the BitMEX Token futures to

                                                  76
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 77 of 85



Plaintiffs and members of the Subclass. The BitMEX Token futures were neither registered as

required under the New Jersey Uniform Securities Law nor subject to any exemption from

registration.

        283.     The BitMEX Token futures were offered or sold in the State of New Jersey,

including without limitation through solicitations directed by BitMEX to New Jersey and received

in New Jersey.

        284.     Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of BitMEX and its employees, and to cause BitMEX to engage in the

wrongful conduct complained of herein. Each Individual Defendant had and exercised the power

and influence to cause the unlawful sales of unregistered securities as described herein.

        285.     Accordingly, the Individual Defendants, as persons who indirectly or directly

controlled BitMEX, have violated the New Jersey Uniform Securities Law through BitMEX’s sale

of unregistered securities.

        286.     Neither Plaintiffs nor any Class member received, at a time when they owned any

BitMEX Token futures, a written offer to refund the consideration paid, together with interest at

the rate established for interest on judgments for the same period by the Rules Governing the

Courts of the State of New Jersey at the time the offer was made, from the date of payment, less

the amount of any income received on the security, and failed to accept the offer within 30 days

of its receipt. Neither Plaintiffs nor any Subclass member received such an offer at a time when

they did not own the security and failed to reject the offer in writing within 30 days of its receipt.




                                                 77
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 78 of 85



         287.   Plaintiffs and Subclass members who own BitMEX Token futures hereby make any

necessary tender and seek the consideration paid for any BitMEX Token futures purchased on

BitMEX in the last two years, together with interest set at the rate established for interest on

judgments for the same period by the Rules Governing the Courts of the State of New Jersey from

the date of payment of the consideration for the BitMEX Token futures, and costs, less the amount

of any income received on the security; together with all other remedies available to them.

         288.   Plaintiffs and Subclass members who no longer own BitMEX Token futures seek

damages for purchases of BitMEX Token futures on BitMEX within the last two years, in the

amount that would be recoverable upon a tender less the value of the security when the buyer

disposed of it, together with interest at the rate established for interest on judgments for the same

period by the Rules Governing the Courts of the State of New Jersey from the date of disposition,

and costs, and all other remedies available to them.

                             ELEVENTH CAUSE OF ACTION
                           Unregistered Offer and Sale of Securities
                               Tex. Rev. Civ. Stat. art. 581-33
                                         (BitMEX)

         289.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-288

above.

         290.   The Texas Securities Act forbids the offer or sale of unregistered securities. Tex.

Rev. Civ. Stat. art. 581-7(A)(1). Any person who unlawfully offers or sells an unregistered

security “is liable to the person buying the security from him, who may sue either at law or in

equity for rescission or for damages if the buyer no longer owns the security.” Id. art. 581-

33(A)(1).

         291.   When issued, the BitMEX Token futures were securities within the meaning of Tex.

Rev. Civ. Stat. art. 581-4(A). BitMEX sold or solicited purchases of the Tokens to Plaintiffs and

                                                 78
         Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 79 of 85



members of the Subclass. The BitMEX Token futures were neither registered as required under

the Texas Securities Act nor subject to any exemption from registration.

       292.    The BitMEX Token futures were offered or sold in the State of Texas, including

without limitation through solicitations directed by BitMEX to Texas and received in Texas.

       293.    Accordingly, BitMEX has violated the Texas Securities Act through BitMEX’s sale

of unregistered securities.

       294.    Neither Plaintiffs nor any Subclass members have received a rescission offer to

refund the consideration paid for the Tokens that also meets the requirements of Tex. Rev. Civ.

Stat. Ann. art. 581-33(I).

       295.    Plaintiffs and Subclass members who own BitMEX Token futures hereby make any

necessary tender and seek the consideration paid for any BitMEX Token futures purchased on

BitMEX in the last three years plus interest thereon at the legal rate from the date of payment, less

the amount of any income received on the BitMEX Token futures, costs, and reasonable attorneys’

fees if the court finds that the recovery would be equitable in the circumstances; together with all

other remedies available to them.

       296.    Plaintiffs and Subclass members who no longer own BitMEX Token futures seek

damages for purchases of BitMEX Token futures on BitMEX within the last three years, in the

amount of the consideration the buyer paid for the Tokens plus interest thereon at the legal rate

from the date of payment by the buyer, less the greater of: (i) the value of the BitMEX Token

futures at the time the buyer disposed of them plus the amount of any income the buyer received

on the BitMEX Token futures; or (ii) the actual consideration received for the BitMEX Token

futures at the time the buyer disposed of them plus the amount of any income the buyer received




                                                 79
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 80 of 85



on the Tokens; together with costs, reasonable attorneys’ fees if the court finds that the recovery

would be equitable in the circumstances, and all other remedies available to them.

                             TWELFTH CAUSE OF ACTION
            Control Person Liability for Unregistered Offer and Sale of Securities
                              Tex. Rev. Civ. Stat. art. 581-33
                        (Arthur Hayes, Ben Delo, and Samuel Reed)

         297.   Plaintiffs reallege the allegations in paragraphs 1-2, 11-66, 128-214, and 230-296

above.

         298.   Every person who directly or indirectly controls a seller liable under the Texas

Securities Act for unlawfully selling unregistered securities is jointly and severally liable with and

to the same extent as the seller, unless the controlling person “sustains the burden of proof that he

did not know, and in the exercise of reasonable care could not have known, of the existence of the

facts by reason of which the liability is alleged to exist.” Tex. Rev. Civ. Stat. art. 581-33(F).

         299.   When issued, the BitMEX Token futures were securities within the meaning of Tex.

Rev. Civ. Stat. art. 581-4(A). BitMEX sold or solicited purchases of the BitMEX Token futures

to Plaintiffs and members of the Subclass. The BitMEX Token futures were neither registered as

required under the Texas Securities Act nor subject to any exemption from registration.

         300.   The BitMEX Token futures were offered or sold in the State of Texas, including

without limitation through solicitations directed by BitMEX to Texas and received in Texas.

         301.   Each of the Individual Defendants, by virtue of their offices, stock ownership,

agency, agreements or understandings, and specific acts had, at the time of the wrongs alleged

herein, and as set forth herein, the power and authority to directly or indirectly control the

management and activities of BitMEX and its employees, and to cause BitMEX to engage in the

wrongful conduct complained of herein. Each Individual Defendant had and exercised the power

and influence to cause the unlawful sales of unregistered securities as described herein.

                                                 80
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 81 of 85



        302.   Accordingly, the Individual Defendants, as persons who indirectly or directly

controlled BitMEX, have violated the Texas Securities Act through BitMEX’s sale of unregistered

securities.

        303.   Neither Plaintiffs nor any Subclass members have received a rescission offer to

refund the consideration paid for the BitMEX Token futures that also meets the requirements of

Tex. Rev. Civ. Stat. Ann. art. 581-33(I).

        304.   Plaintiffs and Subclass members who own BitMEX Token futures hereby make any

necessary tender and seek the consideration paid for any BitMEX Token futures purchased on

BitMEX in the last three years plus interest thereon at the legal rate from the date of payment, less

the amount of any income received on the BitMEX Token futures, costs, and reasonable attorneys’

fees if the Court finds that the recovery would be equitable in the circumstances; together with all

other remedies available to them.

        305.   Plaintiffs and Subclass members who no longer own BitMEX Token futures seek

damages for purchases of BitMEX Token futures on BitMEX within the last three years, in the

amount of the consideration the buyer paid for the BitMEX Token futures plus interest thereon at

the legal rate from the date of payment by the buyer, less the greater of: (i) the value of the BitMEX

Token futures at the time the buyer disposed of them plus the amount of any income the buyer

received on the BitMEX Token futures; or (ii) the actual consideration received for the BitMEX

Token futures at the time the buyer disposed of them plus the amount of any income the buyer

received on the BitMEX Token futures; together with costs, reasonable attorneys’ fees if the Court

finds that the recovery would be equitable in the circumstances, and all other remedies available

to them.




                                                 81
           Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 82 of 85



                                    PRAYER FOR RELIEF

       306.    On behalf of themselves, the Class, and the Subclass, Plaintiffs request relief as

follows:

               (a) That the Court determines that this action may be maintained as a class action,

                  that Plaintiffs be named as Class Representatives of the Class and Subclass, that

                  the undersigned be named as Lead Class Counsel of the Class and Subclass,

                  and directs that notice of this action be given to Class and Subclass members;

               (b) That the Court enter an order declaring that Defendants’ actions, as set forth in

                  this Complaint, violate the federal and state laws set forth above;

               (c) That the Court award Plaintiffs, the Class, and the Subclass damages in an

                  amount to be determined at trial;

               (d) That the Court issue appropriate equitable and any other relief against

                  Defendants to which Plaintiffs, the Class, and the Subclass are entitled,

                  including a declaration that the purchase agreements between each member of

                  the Class and BitMEX are void;

               (e) That the Court award Plaintiffs, the Class, and the Subclass pre- and post-

                  judgment interest (including pursuant to statutory rates of interest set under

                  State law);

               (f) That the Court award Plaintiffs, the Class, and the Subclass their reasonable

                  attorneys’ fees and costs of suit; and

               (g) That the Court award any and all other such relief as the Court may deem just

                  and proper under the circumstances.




                                                82
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 83 of 85



                                          JURY TRIAL

         307.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully demand a

trial by jury for all claims.



Dated:      April 3, 2020
            New York, New York


                                              Respectfully submitted,

           /s/ Philippe Z. Selendy              /s/ Kyle W. Roche
           Philippe Z. Selendy                  Kyle W. Roche
           Jordan A. Goldstein                  Edward Normand
           Joshua Margolin                      Velvel (Devin) Freedman (pro hac pending)
           Mitchell Nobel                       Joseph M. Delich
           SELENDY & GAY, PLLC                  Richard R. Cipolla (admission pending)
           1290 Sixth Avenue, 17th Floor        ROCHE CYRULNIK
           New York, NY 10104                       FREEDMAN LLP
           pselendy@selendygay.com              99 Park Avenue, 19th Floor
           jgoldstein@selendygay.com            New York, NY 10016
           jmargolin@selendygay.com             kyle@rcfllp.com
           mnobel@selendygay.com                tnormand@rcfllp.com
                                                vel@rcfllp.com
                                                jdelich@rcfllp.com
                                                rcipolla@rcfllp.com




                                                83
                 Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 84 of 85



                                                           C E R TI FI C A TI O N O F
                                           S E C U RI TI E S C L A S S A C TI O N C O M P L AI N T

            I, C h as e Willi a ms, h er e b y c ertif y t h at t h e f oll o wi n g is tr u e a n d c orr e ct t o t h e b est of m y
k n o wl e d g e, i nf or m ati o n, a n d b eli ef:
            1.          I h a v e r e vi e w e d t h e c o m pl ai nt fil e d h er ei n (t h e “ C o m pl ai nt ”), a n d h a v e a ut h ori z e d t h e
fili n g of a si mil ar c o m pl ai nt a n d a l e a d pl ai ntiff m oti o n o n m y b e h alf.
            2.          I di d n ot p ur c h as e t h e s e c uriti es at iss ue i n t h e C o m pl ai nt at t h e dir e cti o n of m y c o u ns el
or i n or d er t o p arti ci p at e i n a n y pri v at e a cti o n arisi n g u n d er t h e S e c uriti es A ct of 1 9 3 3 (t h e “ S e c uriti es
A ct ”) or t h e S e c uriti es E x c h a n g e A ct of 1 9 3 4 (t h e “ E x c h a n g e A ct ”).
            3.          I a m willi n g t o s er v e as a r e pr es e nt ati v e p art y o n b e h alf of t h e cl ass (t h e “ Cl ass ”) as
d efi n e d i n t h e C o m pl ai nt, i n cl u di n g pr o vi di n g t esti m o n y at d e p ositi o n a n d tri al, if n e c ess ar y.
            4.          D uri n g t h e Cl ass P eri o d ( as d efi n e d i n t h e C o m pl ai nt), I p ur c h as e d a n d/ or s ol d t h e
u nr e gist er e d s e c uriti es o n Bit M E X: E O S ( “ E O S ”).
            5.          D uri n g t h e t hr e e- ye ar p eri o d pr e c e di n g t h e d at e of t his C ertifi c ati o n, I h a v e n ot s o u g ht t o
s er v e as a r e pr es e nt ati v e p art y o n b e h alf of a cl ass i n a n y pri v at e a cti o n arisi n g u n d er t h e S e c uriti es A ct or
t h e E x c h a n g e A ct.
            6.          I will n ot a c c e pt a n y p a y m e nt f or s er vi n g as a r e pr es e nt ati v e p art y o n b e h alf of t h e Cl ass
b e y o n d m y pr o r at a s h ar e of a n y p ossi bl e r e c o v er y, e x c e pt f or a n a w ar d, as or d er e d b y t h e c o urt, f or
r e as o n a bl e c osts a n d e x p e ns es (i n cl u di n g l ost w a g es) dir e ctl y r el ati n g t o m y r e pr es e nt ati o n of t h e Cl ass.
            7.          I u n d erst a n d t h at e x e c uti n g t his C ertifi c ati o n is n ot a pr er e q uisit e t o p arti ci p ati o n i n t his
Cl ass A cti o n as m e m b ers of t h e Cl ass.


                                                                                                           _______________________
                                                                                                           C h as e Willi a ms
                                                                                                           H o ust o n, T e x as
          Case 1:20-cv-02805-ALC Document 1 Filed 04/03/20 Page 85 of 85



                                        CERTIFICATION OF
                               SECURITIES CLASS ACTION COMPLAINT

        I, William Zhang, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:
        1.       I have reviewed the complaint filed herein (the “Complaint”), and have authorized the
filing of a similar complaint and a lead plaintiff motion on my behalf.
        2.       I did not purchase the securities at issue in the Complaint at the direction of my counsel
or in order to participate in any private action arising under the Securities Act of 1933 (the “Securities
Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).
        3.       I am willing to serve as a representative party on behalf of the class (the “Class”) as
defined in the Complaint, including providing testimony at deposition and trial, if necessary.
        4.       During the Class Period (as defined in the Complaint), I purchased and/or sold the
unregistered securities on BitMEX: EOS (“EOS”)
        5.       During the three-year period preceding the date of this Certification, I have not sought to
serve as a representative party on behalf of a class in any private action arising under the Securities Act or
the Exchange Act.
        6.       I will not accept any payment for serving as a representative party on behalf of the Class
beyond my pro rata share of any possible recovery, except for an award, as ordered by the court, for
reasonable costs and expenses (including lost wages) directly relating to my representation of the Class.
        7.       I understand that executing this Certification is not a prerequisite to participation in this
Class Action as members of the Class.


                                                                              Will Zhang (Apr 2, 2020
                                                                             _______________________
                                                                             William Zhang
                                                                             Hoboken, New Jersey
